 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPenntech Papers, Inc.; T. P. Property Corporationand Kennebec River Pulp and Paper Companyand United Paperworkers International Union,Locals 36 and 73; International Brotherhood ofFiremen & Oilers Local 270; InternationalBrotherhood of Machinists and AerospaceWorkers, Local 559, AFL-CIO and DistrictNo. 99, International Association of Machinistsand Aerospace Workers, AFL-CIO. Cases 1-CA-12975 and 1-CA-12978August 9, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn January 21, 1981, Administrative Law JudgeLowell Goerlich issued the attached Decision inthis proceeding. Thereafter, the General Counsel,Respondents, and the Charging Parties filed excep-tions, supporting briefs, and statements of position,'and the Charging Parties filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs2and has decided to affirm the rulings, find-ings,3and conclusions of the Administrative LawJudge only to the extent consistent herewith.In his Decision, the Administrative Law Judgefound that Respondents Penntech Papers, Inc., T.P. Property Corporation, and Kennebec RiverPulp and Paper Company are a single employerand that Respondents violated Section 8(a)(1) and(5) by failing and refusing to bargain with thel On September 4, 1981, the Board provided the parties an opportunityto submit statements of position regarding the effect on the present pro-ceeding of First .National Maintenance Corp v. N.L.R.., 452 U.S. 666(1981), issued after the receipt of briefs herein2 Respondents have requested oral arguiment. This request is herebydenied as the record, the exceptions, and the briefs adequately present theissues and the positions of the partiesI Respondents have excepted to certain credibility findings made bythe Administrative Law Judge It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standurd Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. !951) We havecarefully examined the record and find no basis for reversing his findingsAs cited in Respondents' exceptions, the Adminiistrative Law Judge'sDecision contains a number of misstatements of fact, which we herebyfind to be inadvertent. Contrary to certain findings in the underlying De-cision, the record shows that Kennebec River Pulp and Paper Companyat all times material herein has been a Maine corporation, all of whoseshares have been ownled solely by T. P. Property Corporation. 'F. P.Property purchased Kennebec stock for $225,000), of which $100,000 wasin cash and the remainder of which was in notes of T. P Property. Final-ly, the Unions herein infrmed the Regional Director for Region I thatthey were no longer pursuing arbitration of a related grievance by letterof November 15, 1978, and the Regional Director revoked deferral pro-cedures by letter of December 4, 1978263 NLRB No. 33Charging Party Unions concerning the decisionand effects of closing the Kennebec paper mill inMadison, Maine.We agree with the Administrative Law Judge'ssingle-employer finding, based on the facts set forthby him. In so finding we agree that this result isnot precluded by the principles of res judicata orcollateral estoppel, based on the outcome of a priorcourt suit by the Unions herein to compel arbitra-tion by Penntech, T. P. Property, and Kennebecunder the terms of a bargaining agreement execut-ed by Kennebec.4In that suit, under Section 301 ofthe Labor Management Relations Act, the districtcourt applied Federal common law and held thatthe separate corporate existence of Penntech andT. P. Property would not be ignored in order tocompel them to join Kennebec in the arbitration ofa dispute under a bargaining agreement to whichthey were not signatories. In affirming this holding,the circuit court stated:We also agree that the real issue in this case is...whether parent corporations should bebound to the collective-bargaining agreementsof their subsidiaries. [583 F.2d at 35.]However, the present proceeding, as noted by theGeneral Counsel, is based on allegations that Penn-tech, T. P. Property Corporation, and Kennebecare a single employer under the National LaborRelations Act, and that they engaged in unfairlabor practices in violation of Section 8(a)(1) and(5) of the Act. This proceeding, consequently, isnot controlled by Federal common law and theissue is not the enforceability of the provisions of aspecific bargaining agreement. On the contrary, theBoard's test is, as stated with approval by the Su-preme Court in Radio & Broadcast TechniciansLocal Union 1264, International Brotherhood of Elec-trical Workers, AFL-CIO v. Broadcast Service ofMobile, Inc., 380 U.S. 255, 256 (1965):[I]n determining the relevant employer, theBoard considers several nominally separatebusiness entities to be a single employer wherethey comprise an integrated enterprise,N.L.R.B. Twenty-first Ann. Rep. 14-15 (1956).The controlling criteria, set out and elaboratedin Board Decisions, are interrelation of oper-ations, common management, centralized con-trol of labor relations and common owner-ship.54United Paperworkers International Union v. T P. Property Corp., et al.,583 F.2d 33 (Ist Cir. 1978), affg. 439 F.Supp 610 (1977).5 See alse N.L.R.R. v. C. K. Smith & Co, Inc., 569 F.2d 162 (Ist Cir.1977), cert. denied 436 U.S. 957 (1978); N.L.R.B. v. Pizza Pizzaz, Inc.d/bia Jacob Wirth Restaurant, 646 F.2d 706 (Ist Cir. 1981).264 PENNTECH PAPERS, INC., ET AL.An examination of these criteria was not the basisfor the holdings in the aforementioned court pro-ceedings. Accordingly, due to the lack of identityin either the cause of action or the respective issuesinvolved, it is manifest that the principles of res ju-dicata and collateral estoppel do not apply. Thecriteria cited from Broadcast Service of Mobile,supra, were those relied upon by the Administra-tive Law Judge, they are the criteria distinctly ap-plicable to Board proceedings on this issue, and theconclusion that Respondents are a single employeris fully supported by the record.Regarding the disputed violations, we agree withthe Administrative Law Judge that Respondentviolated Section 8(a)(l) and (5) only to the extentthat they failed and refused to bargain about the ef-fects of the decision to close the Kennebec plant.In his complaint, the General Counsel did notallege that Respondents engaged in unlawful con-duct involving its actual decision to close the Ken-nebec plant, and at the hearing he resisted theCharging Parties' attempt to amend the complaintto place into issue this allegation. Accordingly, heexpressly limited the violation alleged to involveonly Respondents' failure to bargain about the ef-fects of the closing. In these circumstances we findmerit in the exceptions of the General Counsel andRespondents and conclude that the legality of Re-spondents' actual decision to close the plant wasnot properly before the Administrative Law Judgeand that he should not have granted the ChargingParties' motion to amend the complaint in thisregard.6We also reject the Charging Parties' exceptionthat we find Respondents violated Section 8(aX)(5)and (1) of the Act by unilaterally changing em-ployment terms incident to their decision to closethe Kennebec plant. At the hearing the GeneralCounsel disavowed any intention to expand thescope of the complaint to cover such an allegation.* Member Jenkins concurs in the finding that Respondents have notviolated Sec. 8(aX5) and (1) by not bargaining about the decision to closethe Kennebec plant, but does so in light of the recent Supreme Courtopinion in First National Maintenance Corp. v. N.LR.B., 452 U.S. 666(1981). In reaching this decision on the merits, he finds that the issue wasbefore the Administrative Law Judge. The evidence considered was nei-ther objected to by the General Counsel nor introduced for a limited pur-pose. In addition. Respondents received adequate notice during thecourse of the hearing that the Charging Parties sought to litigate Re-spondents' duty to bargain about the decision to close, a matter closelyconnected to the charge and complaint herein regarding Respondents'duty to bargain about the effects of that decision. Accordingly, as thisissue was fully litigated at the hearing, he would find the belated objec-tion of the General Counsel regarding the scope of the instant proceedingto be without merit. See M & J Trucking Ca. Inc., 214 NLRB 592, 597(1974); Clinton Foods, Inc., d/b/a Morton's L.G.A. Foodliner, e atl., 240NLRB 1246 (1979). In his view, the Decisions relied upon by the Gener-al Counsel and Respondents are distinguishable in that the evidencesought to be relied upon in those cases was objected to by the GeneralCounsel prior to its admission. See, for example, Winn-Dixie Stores, Inc.,224 NLRB 1418, 1420 (1976).Accordingly, this allegation may not be litigated inthis proceeding.7The General Counsel and the Charging Partiesassert that the Administrative Law Judge's descrip-tion of the appropriate bargaining units for whichthe Unions herein are the employees' respectivebargaining representatives is inaccurate. The Gen-eral Counsel notes that the Administrative LawJudge's reliance on portions of the complaint, ad-mitted by Respondents, is the source of this allegedinaccuracy. The General Counsel and the ChargingParties further point out that such unit descriptionsare not fully reflective of the various job classifica-tions set forth in the joint bargaining agreement be-tween Kennebec and the Unions herein and thatthe unit description of the largest of the four unitsis omitted entirely. Upon review of these conten-tions in light of the applicable joint bargainingagreement, it appears that the General Counsel'sand the Charging Parties' revised unit descriptionsare identical and consistent with the job classifica-tions in that agreement. Noting that Respondentshave raised no objection to these revisions, we findthat the respective appropriate bargaining unitsrepresented by the Unions herein are as stated inthese exceptions and are set forth below in ourOrder.THE REMEDYHaving found that Respondents have engaged inan unfair labor practice within the meaning of Sec-tion 8(a)(5) and (1) of the Act, we shall order thatthey cease and desist therefrom, and take certainaffirmative action designed to effectuate the poli-cies of the Act.As a result of Respondents' unlawful failure tobargain about the effects of their partial cessationof operations, the terminated employees have beendenied an opportunity to bargain through their col-lective-bargaining representatives at a time whenRespondents might still have been in need of theirservices, and a measure of balanced bargainingpower existed. Meaningful bargaining cannot be as-sured until some measure of economic strength isrestored to the Unions. A bargaining order alone,therefore, cannot serve as an adequate remedy forthe unfair labor practice committed.Accordingly, we deem it necessary, in order toeffectuate the purposes of the Act, to require Re-spondents to bargain with the Unions concerningI Member Jenkins concurs in finding no merit to this exception. At notime during the hearing did the Charging Parties put Respondents onnotice that this issue was being litigated. In the absence of adequatenotice and opportunity to litigate fully the issue, he finds no merit in theCharging Parties' contentions with respect to this issue See The NestleCompany, 248 NLRB 732. fn 3 (1980).265 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe effects on their employees, of the closing oftheir operations, and shall include in our Order alimited backpay requirementsdesigned both tomake whole the employees for losses suffered as aresult of the violation and to recreate in some prac-ticable manner a situation in which the parties' bar-gaining is not entirely devoid of economic conse-quences for Respondents. We shall do so in thiscase by requiring Respondents to pay backpay totheir employees in a manner similar to that re-quired in Transmarine.9Thus, Respondents shallpay employees backpay at the rate of their normalwages when last in Respondents' employ from 5days after the date of this Decision and Order untilthe occurrence of the earliest of the following con-ditions-(I) the date Respondents bargain to agree-ment with the Unions on those subjects pertainingto the effects of the closing of Respondents' oper-ations on their employees; (2) a bona fide impassein bargaining; (3) the failure of the Unions to re-quest bargaining within 5 days of this Decision andOrder, or to commence negotiations within 5 daysof Respondents' notice of their desire to bargainwith the Union; or (4) the subsequent failure of theUnions to bargain in good faith; but in no eventshall the sum to any of these employees exceed theamount he or she would have earned as wagesfrom March 29, 1977, the date on which Respond-ents terminated the Madison, Maine, operations, tothe time he or she secured equivalent employmentelsewhere, or the date on which Respondents shallhave offered to bargain, whichever occurs sooner;provided, however, that in no event shall this sumbe less than these employees would have earnedfor a 2-week period at the normal rate of theirnormal wages when last in Respondents' employ.'0R We hase indicated that b.ackpay orders are appropriate means of re-medying 8(a)(5) violations of the type involved herein, even where suchviolations are unaccompanied by a discriminatory shutdown of oper-ations. Cf Royal Plating and Polishing Co., Inc., 148 NLRB 545, 548(1964), and cases cited therein.9 Transmarine Navigation Corporation and its Subsidiary. InternationalTerminals, Inc., 170 NLRB 389 (1968).10 Transmarine Nasvigation Corporation, supra. In the absence of allega-tions and a finding that Respondents unlawfully rescinded contractualprovisions covering the permanent layoff of Kennebec employees, wefind no basis for modifying this traditional remedy in order to award ad-ditional sums which might have been due under the terms of that bar-gaining agreement.In remedying Respondents' failure to bargain over the effects of thedecision to close the Kennebec plant, Member Jenkits joins the majorityin its stated purpose of providing the, employees' collective-bargainingrepresentative with a measure of economic strength which would haveexisted had bargaining occurred when Respondents still were in need ofthe employees' services. Accordingly, he agrees with the majority's for-mulation of a traditional limited backpay requirement. However, wherethe parties' relevant bargaining agreement, negotiated when the employ-ees' services were in fact needed, provides additional provisions for back-pay in the present circumstance, he would find that the traditionalremedy should be modified to take these additional provisions into ac-count. He notes that even in the absence of a finding that these benefitswere unilaterally withdrawn, it is within the scope of our remedialInterest on all such sums shall be paid in themanner prescribed in Florida Steel Corporation, 231NLRB 651 (1977). See, generally, Isis Plumbing &Heating Co., 138 NLRB 716 (1962).''To effectuate further the policies of the Act, Re-spondents shall be required to establish a preferen-tial hiring list of all terminated unit employees fol-lowing the system of seniority provided for in thecollective-bargaining agreement and, if Respond-ents ever resume operations anywhere in the Madi-son, Maine, area, they shall be required to offerthese employees reinstatement. If, however, Re-spondents were to resume their Madison operation,Respondents shall be required to offer unit employ-ees reinstatement to their former or substantiallyequivalent positions. 2Furthermore, in view of the fact that Respond-ents' Kennebec facility is no longer in operationand their former employees may be in different lo-cations, we shall order Respondents to mail each oftheir employees employed on the date they ceasedoperations copies of the attached notice signed byRespondents.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondents,Penntech Papers, Inc.; T. P. Property Corporationand Kennebec River Pulp and Paper Company,Madison, Maine, their officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Failing and refusing to bargain with UnitedPaperworkers International Union, Locals 36 and73; International Brotherhood of Firemen & OilersLocal 270; and International Brotherhood of Ma-chinists and Aerospace Workers, Local 559, AFL-CIO, herein called the Unions, as the exclusive rep-resentatives of employees in the appropriate unitsset forth herein below with respect to the effect ontheir represented employees of the decision to closethe Kennebec facility.The appropriate unit represented by United Pa-perworkers International Union, Local 36, is:All bleach plant operators, panel board opera-tors, chemical makeup men no. 1, chemicalmake up men no. 2, floor men, brake beater-powers to provide for backpay in part based on the terms negotiated bythe parties.i In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.L2 Drapery Manufacturing Co.. Inc., and American White Goods Compa.ny, 170 NLRB 1706 (1968); Burgmeyer Bros., Inc.. 254 NLRB 1027(1981).266 PENNTECH PAPERS, INC.. ET AL.men, hydra-pulper operators, head grindermen, magazine men, screen men, lead men(lower grinder room), grinder men, woodmen,lead men (wet room), Kamyr operators, ship-pers, fork lift truck operators (wet room),Kamyr operators' helpers, oilers-cleaners, leadmen (wood room), operators, sorters, feeders,bark truck employees, truck drivers, crane op-erators, rackmen, rakemen, turbine operators,station operators, station operators' helpers,switchboard operator (power station), weigh-ers, fork lift truck operators (finishing andshipping), car men, finishers, finisher helpers,core and wrapper men, label and sample em-ployees, laborers, cleaners and spare pool em-ployees employed by Respondents at theMadison, Maine, locations, excluding manage-ment employees, superintendents, foremen, as-sistant foremen, laboratory employees, officeforces, scalers, storekeepers, watchmen, guardsand supervisors as defined in Section 2(11) ofthe Act.The appropriate unit represented by United Pa-perworkers International Union, Local 73, is:All machine tenders, back tenders, third hands,fourth hands, fifth hands, coater tenders,beater engineers and utility men employed byRespondents at the Madison, Maine, location,excluding management employees, superinten-dents, foremen, assistant foremen, laboratoryemployees, office forces, scalers, storekeepers,watchmen, guards and supervisors as definedin Section 2(11) of the Act.The appropriate unit represented by Internation-al Brotherhood of Firemen & Oilers Local 270 is:All head firemen, head oilers and oilers em-ployed by Respondents at the Madison, Maine,location, excluding management employees,office forces, scalers, storekeepers, watchmen,guards and supervisors as defined in Section2(11) of the Act.The appropriate unit represented by Internation-al Brotherhood of Machinists and AerospaceWorkers, Local 559, AFL-CIO, is:All chief electricians, fire chiefs, shift motor-men, head journeymen, and journeymen AAA,AA, A, B and C and journeymen helpers A,B, C and D in the following crafts: machinists,millwrights, pipers, masons, blacksmiths, paint-ers, electricians, welders, tinsmiths, instrumentmen, roll grinders and knife grinders employedby Respondents at the Madison, Maine, loca-tion, excluding management employees, super-intendents, foremen, assistant foremen, labora-tory employees, office forces, scalers, store-keepers, watchmen, guards and supervisors asdefined in Section 2(11) of the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action whichwill effectuate the policies of the Act:(a) Upon request, bargain in good faith with theUnions as the exclusive bargaining representativesof all employees in the aforesaid appropriate unitswith respect to the effect on their employees of thedecision to terminate their operations in Madison,Maine, and, if any understanding is reached,embody it in a signed agreement.(b) Pay the terminated employees their normalwages for the period set forth in the remedy sec-tion of this Decision.(c) Establish a preferential hiring list of all em-ployees in the appropriate units, following thesystem of seniority provided for under the collec-tive-bargaining contract with the Unions and, if op-erations are ever resumed anywhere in the Madi-son, Maine, area, offer reinstatement to those em-ployees. If, however, Respondents were to resumetheir operations at the Madison, Maine, facility,they shall offer all those in the appropriate units re-instatement to their former or substantially equiva-lent positions.(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e) Mail an exact copy of the attached noticemarked "Appendix""' to the Unions herein and toall employees employed by Respondents in theabove-described appropriate units at the Madison,Maine, facility. Copies of said notice, on forms pro-vided by the Regional Director for Region 1, afterbeing duly signed by their authorized representa-tive, shall be mailed immediately upon receiptthereof, as herein directed.(f) Notify the Regional Director for Region I, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.:J In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted bhOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"267 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT fail and refuse to bargainwith United Paperworkers InternationalUnion, Locals 36 and 73; International Broth-erhood of Firemen & Oilers Local 270; Inter-national Brotherhood of Machinists and Aero-space Workers, Local 559, AFL-CIO, con-cerning the effects of our decision to close ourMadison, Maine, facility on the employees inthe bargaining units described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem under Section 7 of the Act.WE WILL, upon request, bargain collectivelywith United Paperworkers InternationalUnion, Locals 36 and 73; International Broth-erhood of Firemen & Oilers Local 270; and In-ternational Brotherhood of Machinists andAerospace Workers, Local 559, AFL-CIO, asthe exclusive representatives of the employeesin the respective bargaining units describedbelow, concerning the effects of our decisionon unit employees, to close our Madison,Maine, facility and reduce in writing anyagreement reached as a result of such bargain-ing.WE WILL pay the employees who were em-ployed at the above facility their normalwages for a period specified by the NationalLabor Relations Board, plus interest.The bargaining unit represented by United Pa-perworkers International Union, Local 36, is:All bleach plant operators, panel board op-erators, chemical makeup men no. 1, chemi-cal makeup men no. 2, floor men, brakebeatermen, hydra-pulper operators, headgrinder men, magazine men, screen men,lead men (lower grinder room), grindermen, woodmen, lead men (wet room),Kamyr operators, shippers, fork lift truckoperators (wet room), Kamyr operators'helpers, oilers-cleaners, lead men (woodroom), operators, sorters, feeders, bark truckemployees, truck drivers, crane operators,rackmen, rakemen, turbine operators, stationoperators, station operators' helpers, switch-board operator (power station), weighers,fork lift truck operators (finishing and ship-ping), car men, finishers, finisher helpers,core and wrapper men, label and samplesemployees, laborers, cleaners and spare poolemployees employed by us at the Madison,Maine, location, excluding management em-ployees, superintendents, foremen, assistantforemen, laboratory employees, officeforces, scalers, storekeepers, watchmen,guards and supervisors as defined in Section2(11) of the Act.The bargaining unit represented by United Pa-perworkers International Union, Local 73, is:All machine tenders, back tenders, thirdhands, fourth hands, fifth hands, coatertenders, beater engineers and utility men em-ployed by us at the Madison, Maine, loca-tion, excluding management employees, su-perintendents, foremen, assistant foremen,laboratory employees, office forces, scalers,storekeepers, watchmen, guards and supervi-sors as defined in Section 2(11) of the Act.The bargaining unit represented by Interna-tional Brotherhood of Firemen & Oilers Local270 is:All head firemen, head oilers and oilers em-ployed by us at the Madison, Maine, loca-tion, excluding management employees,office forces, scalers, storekeepers, watch-men, guards and supervisors as defined inSection 2(11) of the Act.The bargaining unit represented by Interna-tional Brotherhood of Machinists and Aero-space Workers, Local 559, AFL-CIO, is:All chief electricians, fire chiefs, and shiftmotormen, head journeymen, and journey-men AAA, AA, A, B and C and journey-men helpers A, B, C, and D in the followingcrafts: machinists, millwrights, pipers,masons, blacksmiths, painters, electricians,welders, tinsmiths, instrument men, rollgrinders and knife grinders employed by usat the Madison, Maine, location, excludingmanagement employees, superintendents,foremen, assistant foremen, laboratory em-ployees, office forces, scalers, storekeepers,watchmen, guards and supervisors as de-fined in Section 2(11) of the Act.WE WILL establish a preferential hiring listof all terminated employees in the above bar-268 PENNTECH PAPERS, INC., ET AL.gaining units, following the seniority systemprovided for in the collective-bargainingagreement with the Unions and, if we resumeoperations anywhere in the Madison area, weshall offer these employees reinstatement. If,however, we resume our operations at theMadison facility, said unit employees shall beoffered reinstatement to their former or sub-stantially equivalent positions.PENNTECH PAPERS, INC.; T. P. PROP-ERTY CORPORATION; KENNEBECRIVER PULP AND PAPER COMPANYDECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Administrative Law Judge: Thecharge filed in Case l-CA-12975 on April 11, 1977, byUnited Paperworkers International Union, Locals 36 and73 (herein referred to as Locals 36 and 73), and Interna-tional Brotherhood of Firemen & Oilers Local 270(herein referred to as Local 270) was served on Kenne-bec River Pulp and Paper Company, herein referred toas Kennebec, a Respondent herein, on April 11, 1977.The charge in Case i-CA-12978 filed by District 99, In-ternational Association of Machinists and AerospaceWorkers, AFL-CIO,' on April 11, 1977, was served onKennebec on April 11, 1977. An amended charge in Case1-CA-12975, filed on November 7, 1977, was served onKennebec, Penntech Papers, Inc., herein referred to asPenntech, and T. P. Property Corporation, herein re-ferred to as T. P. Property, the Respondents herein, onNovember 8, 1977. On January 23, 1979, an order con-solidating cases, complaint and notice of hearing wasissued. In the complaint it was alleged among otherthings that the Respondents were a single employer andthat since March 26, 1977, the Respondents have refusedto bargain in good faith over the effects of the close-down of their Madison, Maine, facility in violation of theNational Labor Relations Act, as amended, herein re-ferred to as the Act.The Respondents Penntech and T. P. Property filed atimely joint answer; Kennebec answered separately. Inthese answers certain admissions were made and affirma-tive defenses pled which have been duly considered inthis Decision. The consolidated cases came on for hear-ing on August 29, 30, and 31, September 4, 5, and 6, Oc-tober 30, 1979,2 and July 29 and 30, 1980, at Waterville,Maine. Each party was afforded a full opportunity to beheard, to call, examine, and cross-examine witnesses, toargue orally on the record,3to submit proposed findingsI The Local involved was Local 559.2 On this date the Charging Parties moved for a continuance in orderto "file an amended charge with the Regional Office.. .making it crys-tal clear that one of the elements in the case is the issue of refusal tobargain over the decision to close the plant." All parties bejig in agree-ment, the cases were continued. An amended charge was filed which wasdismissed by the Regional Director. His dismissal was affirmed on appeal.The hearing was reconvened on July 29, 1980.s There being no opposition thereto, the General Counsel's motion tocorrect transcript is granted. The transcript is corrected accordingly.of fact and conclusions of law, and to file briefs. Allbriefs4have been carefully considered.5FINDINGS OF FACT, CONCI USIONS, AND REASONSTHEREFOR.rTHE BUSINESS OF THF RESPONDENTSPenntech and T. P. Property are and have been at alltimes material herein corporations duly organized underand existing by virtue of the laws of the State of Dela-ware. Kennebec is and has been at all times materialherein a corporation duly organized under and existingby virtue of the laws of the State of New York.Penntech and T. P. Property maintain an office inNew York City and Penntech is engaged in the oper-ation of a mill located in Johnsonburg, Pennsylvania.Kennebec maintained its principal office and place ofbusiness in Madison, Maine, where it operated a paper-mill at various times until March 26, 1977. Pcnntech inthe course and conduct of its business has caused quanti-ties of materials used by it in the operation of its mill tobe purchased and transported in interstate commerce andhas caused paper products to be sold and transportedfrom its Johnsonburg mill in interstate commerce.Kennebec in the course and conduct of its business hascaused at all times herein material large quantities of ma-terials used by it in the operation of its mills to be pur-chased and transported in interstate commerce from andthrough various States of the United States other thanthe State of Maine and has caused at all times hereinmentioned substantial quantities of paper products to besold and transported from its Madison facility in inter-state commerce to States of the United States other thanthe State of Maine.Penntech and T. P. Property annually purchase goodsand services valued in excess of $50,000 directly frompoints outside the Commonwealth of Pennsylvania. Ken-nebec prior to March 29, 1977, annually purchased goodsand materials valued in excess of $50,000 directly frompoints outside the State of Maine. Penntech and T. P.Property annually ship goods and materials valued inexcess of $50,000 directly to points located outside theCommonwealth of Pennsylvania. Kennebec, up untilMarch 29, 1977, annually shipped goods and servicesvalued in excess of $50,000 directly to points located out-side the State of Maine.The Respondents are now and have been at all timesmaterial herein employers within the meaning of Section2(6) and (7) of the Act.4 The General Counsel and the Respondents were given all opportuni-ty to reply to the following issues raised in the Charging Parties' brief:"The Charging Party can properly move to conform the pleadings to theProof," "..he failure of the company to bargain over its decision to closeKennebec violates [Sec.] 8(aHX ) and (5) of the Act," and "Unilateralchanges in working conditions by the Cornpanr violates the Act " Briefswere filed bh the General Counsel and .he Respondents which have beencarefully considereds The foregoing Unions art referred to collectively as the Unions.269 DECISIONS OF NATIONAL LABOR RELATIONS BOARD11. THE LABOR ORGANIZATIONS INVOLVEDThe Unions are and have been at all times materialherein labor organizations within the meaning of Section2(5) of the Act.III. THE UNFAIR LABOR PRACTICESFirst: Kennebec acquired the Madison Mills, herein re-ferred to as the Kennebec Mills, in 1959. As of 1971 allof the outstanding stock of Kennebec was owned by 10educational and charitable institutions. In 1971, in orderto finance the rebuilding of its No. One Paper Machine,Kennebec effected a $4,953,900 sale and lease-back fi-nancing which in essence conveyed all of Kennebec'sassets to the Kennebec Development Corporation, here-inafter referred to as KDC. KDC obtained the funds forthis project through the issuance of bonds which weresecured by a real estate mortgage. Kennebec's lease pay-ments were to be used to retire the bonds. Under theterms of the lease, if Kennebec fulfilled its obligation inrespect thereto, it could buy back the premises for KDCfor a nominal sum. KDC assigned its interest in the leaseto Merrill Trust Company, the mortgagee and trustee ofthe bonds. Kennebec personally guaranteed the paymentof the bonds, as did the State of Maine through theMaine Industrial Building Authority, which later becamethe Maine Guarantee Authority, hereinafter referred toas MGA.The Unions had been Kennebec's employees' bargain-ing representatives since the mill commenced operationsin Madison.In 1971 and 1972 Kennebec experienced losses of$2,157,907 and $3,247,234, respectively. In 1973 South-eastern Capital Corporation, herein called SCC, acquiredthe stock of Kennebec from the charitable institutionsand provided additional financing for continued oper-ation. Kennebec lost $3,725,374 in 1975. On December20, 1976, while still under the ownership of SoutheasternCapital Corporation, Kennebec discontinued its oper-ations and laid off all its employees other than a skeletonforce. Thereafter T. P. Property, a wholly owned subsid-iary of Penntech, acquired all the outstanding stock ofKennebec on March 3, 1976. T. P. Property, a Delawarecorporation, was organized by Penntech and incorporat-ed on May 12, 1975. T. P. Property was initially incor-porated to purchase a real estate parcel, containing a su-permarket, which was adjacent to Penntech's papermillin Johnsonburg, Pennsylvania. The purchase was not ef-fected. T. P. Property had no other corporate functionuntil its purchase of the Kennebec capital stock.During the negotiations for the acquisition of the Ken-nebec stock, Penntech and SCC opened a joint bank ac-count to which they contributed equal amounts to fi-nance the employment by Kennebec of individuals onthe mill premises to maintain the premises and the boil-ers.Prior to acquisition in March 1976 Kennebec effecteda write-down of its debt with four major secured credi-tors. T. P. Property and Penntech participated in the ne-gotiations. Penntech guaranteed approximately 25 per-cent on a nonaccelerated basis of such debt as writtendown. Otherwise, Kennebec's financial structure re-mained the same.Prior to the acquisition, T. P. Property's immediateliquid assets consisted of several hundred thousand dol-lars, derived from an advance from Penntech with theacknowledged purpose that the advance was to accom-plish the Kennebec stock acquisition. The purchase pricepaid for the Kennebec stock was $225,000, $10,000 ofwhich was cash and $215,000 of which were notes of T.P. Property.Around March 3, 1976, T. P. Property made advancesto Kennebec in the amount of $101,000 for which Ken-nebec executed two demand notes dated March 3, 1976,in principal amounts of $1,000 and $100,000. Additional-ly, Kennebec granted T. P. Property security interest incertain property and after acquired property such as in-ventory, equipment, accounts, etc.Shortly after March 3, 1976, the operations of Kenne-bec mill were resumed. Laid-off employees covered bythe labor agreement were recalled. Most of the salariedemployees also continued in the employment of Kenne-bec, including William Anderson, marketing manager;Kenneth Smith, director of scheduling; Arthur Leho,manager of engineering and maintenance; RobertRowell, accountant; and John McLeod, industrial rela-tions manager. Donald Martin, president, was replacedby Allen Nadeau, a vice president of Penntech.Penntech, a Delaware corporation, incorporated in1920, owned and operated a papermill located in John-sonburg, Pennsylvania, and maintained a corporate officein New York.According to William B. Ford, vice president of fi-nance and security of Penntech, a loss had been expectedin Kennebec's operation for 4 or 5 months after startup;a profitable operation was anticipated in late 1976. Profit-able operations were not achieved as anticipated andKennebec was faced with the prospect of defaulting inits obligations to make certain lease and tax paymentsdue and owing on November 15, 1976. Minutes of themeeting of Penntech's board of directors on October 18,1976, disclose:The Chairman stated that progress to date in theeffort to improve productivity at the Company'sKennebec River Pulp & Paper Co., Inc. subsidiarywas less than had been anticipated at the time thesubsidiary was acquired. A detailed review of oper-ational and financial problems encountered at theKennebec mill was then presented to the Board bythe Chairman, Mr. Dodge, Mr. Nadeau and Mr.Ford. The Chairman indicated that certain propos-als to the Maine Guarantee Authority for deferralof Kennebec debt and tax obligations were beingdeveloped which, if accepted by the Authority,would make it possible to continue operations at theKennebec mill for several more months duringwhich time solutions to the operational problemscould be developed. These matters were then fullydiscussed, and it was agreed that the negotiationswith the Maine Guarantee Authority should pro-ceed and that the Company should continue oper-270 PENNTECH PAPERS, INC., ET AL.ations at Kennebec pending the conclusion of thenegotiations. [Jt. Exh. 4, p. 797.]At this time a decision had also been made for Penn-tech "not to advance the funds that would avoid de-fault."The minutes of the November 17, 1976, meeting of theMaine Guarantee Authority reveal:Mr. Ford and Mr. Weinroth reviewed the prog-ress at Kennebec River Pulp & Paper Company,Inc. since Penntech Papers, Inc. had purchased it inMarch 1976. A lengthy discussion took place rela-tive to the financial investment already made byPenntech, the fine market acceptance of Kennebec'sproducts, the production and engineering problemswhich had been overcome, those that still needed tobe overcome, the financial situation facing Kenne-bec and the various alternatives open to the Author-ity.Thereafter the MGA adopted a motion accepting in prin-ciple the provisions of the letter agreement dated No-vember 22, 1976.The "Letter Agreement" dated November 22, 1976,was executed between MGA, Merrill, KDC, T. P. Prop-erty, and American General Bond Fund, Inc., as a meansof channeling additional funds into Kennebec's oper-ations. The agreement provided a device by which cer-tain payments due on KDC bonds and tax obligationswould be met by MGA's purchase of certain timberlandsfrom KDC which Kennebec had originally owned. Uponthe purchase of such timberlands, T. P. Property was re-quired to make available $500,000 for Kennebec in addi-tion to funds which had been made available prior toNovember 22, 1976 ($2,832,000). Additionally, T. P.Property was allowed an option to purchase certain tim-berlands owned by KDC, the purchase price of whichwould consist of advances over $3,332,000 to Kennebec.Attached to the agreement was a paragraph in whichPenntech agreed to provide the above-mentioned$500,000 to T. P. Property.The letter agreement further provided that "Kennebecshall furnish to MGA, within 20 days after the end ofeach operating month of Kennebec, a copy of Kenne-bec's confidential, internal management report ...which shall include an income statement for the year todate and a balance sheet as of the last day of such oper-ation month." (Jt. Exh. 4, p. 595.) As recited in the letteragreement, its purpose was to "provide incentives forcontinuing the operations of Kennebec (including specifi-cally its papermill in Madison, Maine) and in order toinduce Kennebec and the other parties to participateherein."While Penntech's commitment bears the date of No-vember 22, 1976, acknowledgements attached to theletter agreement for Kennebec, MGA, Merrill, KDC, T.P. Property, and American General Bond Fund, Inc., aredated respectively, February 10, February 15, February15, February 15, February 15, and February 9, 1977. Theminutes of the meeting of Penntech's board of directorsdated March 9, 1977, reveal:The Chairman advised the meeting that the ar-rangements negotiated with the Maine GuaranteeAuthority whereby the Corporation's subsidiary T.P. Property Corp. would purchase timberlandowned by its subsidiary Kennebec River Pulp &Paper Company, Inc. in order to provide operatingfunds to the latter had been concluded on February28, 1977. These arrangements, and the Corpora-tion's agreement to guarantee certain obligations of,and to advance funds to, T. P. Property Corp.,were summarized. On motion, duly seconded, allactions taken by the Corporation's officers in con-nection with these agreements were ratified and ap-proved.Mr. Ford then presented a brief review of oper-ations for the month of January 1977 at the Corpo-ration's two papermills, and a summary of the Cor-poration's financial statements for the year 1976,noting that they were before final audit adjustmentswhich had not yet been made by the Corporation'soutside auditors. [Jt. Exh. 4, pp. 802, 803.]Pursuant to the letter agreement T. P. Property inFebruary 1977 obtained title to certain timberlands. Ac-cording to Ford, the consideration was around $800,000.However, because of the credit T. P. Property had re-ceived for previous advances to Kennebec, "the landtransaction was primarily a cancellation of indebtedness."The purchase money constituted T. P. Property's ad-vancements to Kennebec. Thus, under the letter agree-ment T. P. Property obtained timberlands for money ad-vanced and paid to Kennebec.On November 19, 1976, union representatives and de-partment heads were assembled at the "company house"in Madison. John Leslie, director of Kennebec, presidentand chairman of the board of Penntech, and presidentand director of T. P. Property, told the assemblage thatunless production immediately increased to specifiedlevels the Kennebec mill would not be viable for contin-ued operations. As related by Bruce St. Ledger, the thenmanager of Kennebec mill, Leslie told the audience that"the production over a relatively short period of timehad to be increased to the rate of 120 saleable tons perday. And, that after that was accomplished, at someperiod of time not specified following that it had to beraised to 140 to 150 tons per day or the mill was notviable for continued operation." Douglas E. Murray,president of Local 36, remembered Leslie to have saidthat "if these things didn't happen that we're goingdown. They're not putting any money in it. And Kenne-bec River would be down and they are not taking Penn-tech with them." Or as Blanchard Hupper, secretary andtreasurer of Local 270, testified, "Kennebec ...was notgoing to drag Penntech with it." Clifford Miller, presi-dent of Local 73, also testified that Leslie said that "hewas not going to drag Penntech down with us." Accord-ing to St. Ledger the union representatives present at themeeting were "not given an opportunity at that time torespond-to Mr. Leslie directly."After the meeting production improved for 3 or 4weeks and then fell off. At no time thereafter did pro-duction reach the standards mentioned by Leslie in the271 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNovember 19 meeting. Such lack of achievement was at-tributed by St. Ledger to "excessive number of breaks onthe paper machine, [and] the addition of the size pressesin September had, in fact, reduced the speed at whichthe paper machine could be operated on particulargrades. There were considerable maintenance difficultiesor maintenance breakdowns." Other witnesses added thatthe use of sludge and the lack of preventive maintenancealso attributed to the inability to reach the goals set byLeslie. According to St. Ledger the failure to reachthese goals was not due in any part to the "lack of coop-eration of the employees.""[B]etween December '76 until the mill shut down[Leslie] was very much hands on during that period." Hewas on the Kennebec premises "over fifty percent of thetime."On March 17, T. P. Property addressed a letter, signedby Leslie as president, to Kennebec as follows:Reference is made to the promissory note of Kenne-bec River Pulp & Paper Company, Inc. (Kennebec)dated March 3, 1976 payable on demand to theorder of T. P. Property Corp. (TP) in the originalprincipal amount of $100,000 and the promissorynote of Kennebec dated December 31, 1976 payableon demand to the order of TP in the original princi-pal amount of $2,700,000. Such notes are collective-ly herein referred to as the Notes. No paymentshave been made by Kennebec under the Notes.This is to confirm that on March 16, 1977 TP de-manded payment of $2,500,000 loaned to Kennebecand evidenced by the Notes. TP hereby repeats saiddemand for payment.TP reserves the right to demand payment of the ad-ditional principal evidenced by the Notes and pay-ment of the other amounts required to be paidunder the Notes. TP further reserves the right todemand payment of other amounts loaned to Ken-nebec.According to Ford this letter was tendered "in anticipa-tion of a possible shutdown. Better our position properlyfor exercising the lien." Kennebec had no means of meet-ing the demand.Twelve days after the date of the letter, on March 29,1977, St. Ledger assembled the union representativesaround 1:30 p.m. and advised the employees that the millwould be shut down and the employees should have thataccomplished by 3 o'clock. The "maintenance peoplewere to move their tools from the property" and "per-sonnel" were given 3 days "to get their clothing andstuff out of their lockers."According to Ford, Kennebec had lost "about$750,000" in January and February 1977 and "it wasvery obvious from the production levels that were beingachieved in March that March was going to be a verysizeable loss also." After the operations report in Febru-ary 1977 Ford concluded that Kennebec would not prof-itably operate in the future; "it became obvious from theanalysis of that report that a number of the steps we hadtaken were not being successful." Ford "transmitted [his]ideas on this subject to everyone in management in bothcompanies."Between November 19, 1976, and March 29, 1977, theRespondents had not engaged the Union in any discus-sions in regard to the prospects of the Kennebec mill'stermination of operations. Ford testified that there hadbeen "some discussion" about whether to talk with theUnions in reference to reducing wages or "something ofthat character," but, "We felt, basically, that any amountinvolved in doing so or what could be reasonably be bar-gained would not be even helpful to reducing losses ofthis magnitude." Thus it would appear that the Unionswere bypassed and that it was with deliberate iilnlct thatthey were not informed of the impending termination ofKennebec mill's operations.St. Ledger, whom I do not consider to be a crediblewitness on the whole, testified that the termination ofKennebec mill's operations occurred without any specificdiscussions on the subject prior to March 29, 1977. St.Ledger first testified that on that date he informed Leslieby phone that he did not "feel that it was going to be aviable operation in view of the present condition offunds being short and it was going to take a great dealmore money and it was [his] recommendation to shut themill down." Later Leslie denied that "shortage of funds"had been mentioned. St. Ledger testified, ". ..we had adiscussion involving consideration of the production atthe level which it was at, and he asked for my recom-mendation and I said that I recommended that we shutthe mill down. .... [T]he reason was that we obviouslywere not meeting the production required in order tomake it a viable, profitable operation." While St. Ledgerinsisted that it was his decision to close the mill he ad-mitted that Leslie had the power to veto the decision.On the same date Leslie decided that Penntech "wouldno longer cover the losses of Kennebec." In this regardSt. Ledger claimed that the decision to close the mill onMarch 29 had been made prior to Leslie's decision.However, in any event the "cut off" of funds meant that"Kennebec probably would have no choice but to [shut]down."Although St. Ledger testified that he had made thefinal decision to close the mill, his testimony in this re-spect is not credited. Not only is it unrealistic for Leslieto have allowed St. Ledger to have made such an impor-tant decision, but St. Ledger told the union representa-tives at the April 4, 1977, meeting (see infra) that he hadreceived a call and was told to shut down the mill.6The decision to close the mill was not discussed withany other officers of Kennebec. Ford, the other director,learned of the closing after the fact.After the decision to close the mill was communicated,St. Ledger and Leslie discussed the procedure to be fol-lowed in shutting down the mill "as far as cleanup andmaintenance and maintaining whatever operations [the6 It is also significant that the record does not disclose that St. Ledgerwas privy to the letter agreement. Had Kennebec mill been closed priorto the consummation of the real estate deal, T. P. Property's chance torecoup around $800,000 would have probably been imperiled. Thus itseems reasonable to conclude that Leslie chose the shutdown date so asnot to interfere with such an important and financially rewarding deal.272 PENNTECH PAPERS, INC., ET AL.mill] was going to maintain." The Respondents acted "soexpeditiously" in closing the mill because, according toSt. Ledger, "there was no reason for prolonging it. Thedecision had been made, and there was no point inhaving rumors circulated."On March 30, 1977, John E. McLeod, manager of in-dustrial relations, addressed a letter to George Lambert-son, International representative of United PaperworkersInternational Union,7advising of the closing of the millon March 29, 1977, and observing, "This would immedi-ately result in an indefinite layoff of virtually all of themill employees, salaried as well as hourly and total layoffwithin the near future." The final paragraph read, "Al-though we cannot see any possibility of Penntech resum-ing operation nor can we see the purchase or operation ofthe Company by any otherfirm, we shall treat the layoffof personnel as indefinite so that full recall rights will beafforded all concerned." (C.P. Exh. 1, emphasis sup-plied.)Lambertson first heard of the mill's closing on March29, 1977, over the radio while driving his car on thesame date. He contacted Manager of Industrial RelationsMcLeod and a meeting was set for April 4, 1977.Prior to this meeting and by letter dated March 20,1977, Kennebec acknowledged that T. P. Property "hastaken possession of the property upon which it has a firstsecurity interest." (Jt. Exh. 4, p. 480.) This included allsupplies, materials, spare parts, finished goods, fourtrucks, a front-end loader, two mobile cranes, wastepaper, and softwood pulp. Immediately after the shut-down, salaried employees were instructed to make sten-cils which read "subject to the first security interest ofT. P. Properties" and to stencil a "great deal of equip-ment" and the "store room door." The storeroom was"cleaned out, loaded into a moving van, moved away."Other items were also being removed. These facts wereknown to the union representatives prior to the April 4,1977, meeting.Second: St. Ledger and McLeod appeared at the April4 meeting. St. Ledger indicated that he was also repre-senting Penntech. Representatives of all the contractingunions were also present. Lambertson acted as spokes-man for the Unions.I The current labor agreement provides:C. Indefinite LayoffIndefinite layoff procedures shall be implemented for layoffs of un-known duration which extend beyond the maximum allowable timeperiod stipulated for short-term layoffs and they shall remain ineffect until the earlier ofI. The resumption of the operation(s).2. The expiration of six (6) continuous months of layoffs includingcut-back, short-term and indefinite layoff periods. The six (6) monthsperiod may, by mutual agreement of all parties, be extended.3. The decision of management to permanently shut down a por-tion or portions of its operations.D. Reduction in work forceReduction in work force procedures shall be implemented upon:I. The expiration of the maximum allowable duration for an indefi-nite layoff2. The decision of Management to permanently shut down a por-tion of its operationsAccording to St. Ledger the union representativeswere "requesting answers regarding the length of thetime of the layoff ...how benefits, vacations, early re-tirements and how things of that nature would be han-dled." According to Lambertson, St. Ledger advised theUnions that "it was not a permanent shutdown ...itwas what they call an extended layoff which was inaccord with the contract. He said that was what theywere calling it and that a section of the contract coveredit." St. Ledger testified that the closing was an "indefi-nite layoff" being taken "to secure or interest anotherpurchaser that would come in and operate the plant orsupply funds to operate the plant." "By indefinite layoff,I meant it was not known the duration of the layoff be-cause we did not know what was going to be the out-come of seeking these other operators or other suppliersof funds."sOn the question of insurance, St. Ledger said an an-nouncement would appear in the newspaper. On thequestion of severance pay, St. Ledger responded that"severance pay is not paid in an indefinite layoff untilafter a certain period of time." On the question of con-tinuing pension payments, St. Ledger answered, "I don'tknow." Ont the question of vacations, St. Ledger said, "Itis an indefinite layoff and they cannot take their vaca-tions at this time."During the meeting St. Ledger was asked with whomthe Unions could talk who exercised some authority. Theanswer was, "[T]he best thing you can do is talk to theOn this same subject St. Ledger testified:THE WITNESS: I told them that an indefinite layoff as defined intheir contract for up to a period of six months and that what I wasterming as an indefinite layoff is one in that we did not know whatthe future of the mill would be up to the end of that period.JUDGE GOERLICH: When you say you didn't know what the futurewould be, did you elaborate on that?THE WITNESS: Only in the respect that we did not-or I did notknow of personal knowledge whom we had for prospective purchas-ers or anyone that might be willing to supply funds.JUDGE GOERLICH: Well, in your discussion with them did you in-dicate to them that the present management of Penntech would notcontinue to operate, but that if some other individuals came in thatthey would be the operators? Is that what you told them, or some-thing along that line?THE WITNESS: No, I don't think I stated it in that manner.JUDGE GOERLICH: How did you state it to them?THE WITNESS: Just that if Penntech-if someone would come inand supply funds, even through Penntech, that Penntech could possi-bly once again consider operating the mill.JUDGE GOERLICH: In other words, if someone came in and un-derwrote, so to speak. Kennebec that it might continue to operate, isthat what you told them?THE WITNESS: Yes, sir.JUDGE IOERLICH: Did you indicate to them that Penntech had de-cided not to further supply monies for Kennebec?THE WITNESS: I can't recall the exact terminology, but I thinkthat was clear to them.JUDGE GOERI.ICH: That that was the situation?THE WITNESS: That that was the situation.Q. (Mr. Ohlweiler, resuming) Did you also state that efforts werebeing made or were going to be made to try to find a new buyerwho might infuse funds into the company?A. I did.273 DECISIONS OF NATIONAL LABOR RELATIONS BOARDattorneys of Penntech." The Unions were given theirnames and telephone numbers.In respect to the mill closing, St. Ledger informed theUnions that "[a]ll he knew was that he got a call and hewas told to bring in people and tell them that the millwas to be down in an orderly-hopefully, an orderlyshutdown by three o'clock on the 29th."On April 10, 1977, Local 559 filed a grievance whichcited contract violations involving vacations, pensions,and severance pay. In the statement of facts appears:At a meeting on April 4, 1977 with Mill Manager,Bruce St. Ledger and John McLeod and representa-tives of Local #559 the above-named managementwould not furnish the union with any information inrespect to the company's contractual obligation forpayment of earned wages and other benefits.Richard McQuarrie, president of Local 559, explainedthat he had tried to obtain information from McLeod byphone as to the matters raised in the April 4 meeting forabout 3 or 4 days thereafter without success, whereuponMcQuarrie prepared the grievance.After the mill closed the boiler and powerhouse re-mained in operation. In the meantime trucks continuedmoving certain materials and items from the mill prem-ises.9Certain leased property was also removed.As noted above unfair labor practice charges werefiled on April 11, 1977. On April 21, 1977, the DistrictJudge for the United States District Court for the Distrctof Maine, Northern Division, granted a temporary re-straining order enjoining the removal of certain propertyfrom the mill premises.On April 22, 1977, St. Ledger and McLeod met againwith the Unions' representatives. Lambertson was againthe Unions' spokesman. Minutes were taken at this meet-ing by both the parties. This meeting followed a letterdated April 19, 1977, in which St. Ledger wrote:If you would like to meet and discuss with us thismatter [request for arbitration], or the effects of anyfuture decision to permanently close the plant, orany other related matter, please so advise us and weshall be pleased to meet and confer with you. [G.C.Exh. 2.]At the meeting the Unions asked for information onthe status of vacation pay, severance pay,10and pen-9 At the time MGA held a first mortgage but it did not include "cur-rent assets or inventory or accounts receivable or motorized vehicles."'o The contract provision for severance pay is as follows:5. SEVERANCE PAYEmployees who are permanently laid off by Company action dueto a relocation of all, or substantially all of the Company's operationsto a new location one hundred or more miles from the present loca-tion, or, as a result of substantial cessation of the company's oper-ation, shall receive severance pay as follows: One day of straighttime pay for each year of continuous service after three years of con-tinuous service.Severance pay shall not be paid under the following circum-stances:I When relocation or termination is necessitated by a physical ca-lamity such as fire, flood or other natural disasters.sions. St. Ledger stated that no vacation or severancepay would be allowed during the indefinite layoff. St.Ledger also stated that early retirement would not be al-lowed. St. Ledger was not sure on the subject of pen-sions but said that they expected to pay pensions the nextmonth as it had paid the last and that insurance for theretirees was being carried by the mill.St. Ledger was asked whether the mill was goingdown. He answered that Penntech was in touch with"people in the hope to start up." (G.C. Exh. 7.) TheUnions' minutes reveal:Boiler house and power house will be down at 3a.m. today. People were working in the plant forremoval of equipment and Broke. Injunction haltedthat. The plant could start in less than a month.Penntech still holds the lease. The decision to closethe boilers and powerhouse made by me. Also saidseveral times, "I have no new information." [G.C.Exh. 5.]During the meeting St. Ledger reiterated that the clos-ing was an indefinite layoff. Union representatives quer-ied how this could be when "they were moving stuffout." According to the Unions' minutes St. Ledger said,"I am still working for Penntech. I have no answers. Itake my orders from Penntech." (G.C. Exh. 5.)St. Ledger was also asked whether he had an answerto Local 559's grievance. He stated that he had noanswer at the present time but would let Local 559 knowat the time limit for answering the grievance. After themeeting adjourned, the Unions' representatives returnedand asked St. Ledger and McLeod whether the Local559 grievance could be expanded to include the otherlocals. They agreed to accept a combined submission ofthe grievance. Thereafter the Unions' attorneys handledthe grievance. On December 4, 1978, the Unions advisedthe National Labor Relations Board that it was no longerpursuing arbitration of the grievance. Withdrawal of thearbitration was accomplished in June 1979. 1According to Lambertson the last information theUnions received on the subject of plant closure was inthe April 22 meeting; to wit: "We don't know at thistime. All we can tell you is for all intents and purposes itis an indefinite layoff." The parties never met again afterApril 22. Thereafter Lambertson phoned St, Ledger twoor three times as to the "status of everything." St. Led-ger's response was "I don't know." Lambertson testifiedthat "there was no necessity to meet. This is what wewere told by Mr. St. Ledger. ... He said that he didn'thave anything new." St. Ledger resigned in August1977.2. In compliance with the final order of any federal, state, or localgovernment agency, including an adjudicated bankruptcy.3. When the employee accepts employment at the new location.4 When the employee has been employed by the company for lessthan three years."l By a letter dated May 27, 1977, the Regional Director administra-tively deferred proceedings on the Unions' charges pursuant to DuboManufacturing Corporation, 142 NLRB 431 (1963). The Regional Directorrevoked his deferral letter on December 4, 1978.274 PENNTECH PAPERS. INC. ET ALSt. Ledger testified that by the "end of July. first ofJuly" 1977 it was "obvious then that the mill could notbe restarted within that period of time [6 months]." Atthis point of time St. Ledger said that he did not contactthe Unions. He explained. "When the union left me theysaid that they did not X ant any further meetings; thatthey were not satisfied with the answers I was givingthem and they were going to pursue it in anothermanner." "And I did not contact the union."'2The Madison Paper Company is presently operatingthe mill. A substantial number of Kennebec employeeswere hired by this company.Third: The litigation in the district court which wascommenced by the Unions in April 1977 against the Re-spondents after trial came on for decision by the UnitedStates District Court of Maine, Northern Division. onOctober 21, 1977. The defendants in such action wereKennebec, Penntech, T. 1'. Property, and MGA Theplaintiffs were the Unions herein. Tht court defined theissue as "whether Penntech Papers, Inc., which was nota signatory. can be ordered to arbitrate certain provisionsof a collective bargaining agreement entered into be-tween the plaintiff unions and the defendant Kennebec."(Jt. Exh. I(v).) The action was brought pursuant to Sec-tion 301 of the Labor Management Relations Act, 1947,as amended, 29 U.S.C. § 165. The court found againstthe plaintiff unions on the issue. United Papetworksers In-ternational LUnionm tal a. v. Pcnntech Papers, Inc., 439F.Supp. 610. The Unions appealed to the United StatesCourt of Appeals for the First Circuit. The court of ap-peals affirmed the district court. The Unions did notappeal the court of appeals' decision. A stipulation of dis-missal was filed in the district court oil or about July 3,1979, in which the pal ties pursuant to Fed. R. Civ. P.41(a)(i)(ii) dismissed "the instant actions with prejudice."(Jt. Exh. 2(p).) As noted above the Unions withdrewtheir demand for arbitration and the Regional Directorissued the within complaint on January 23, 1979.The claims under the contract which were the subjectof the arbitration demand remain unsettled and unpaid.Fourth: The General Counsel and the Charging Partiescontend that the Respondents failed and refused to bar-gain in good faith with the Unions concerning the effectsupon employees of the decision to terminate operationsof the Kennebec mill in Madison, Maine. The Respond-ents insist that tile General Counsel has failed to prove aviolation of Section 8(a)(5) of the Act "since the ei-dence demonstrates that the Unions failed to request ne-gotiations as such, and the Respondent Kennebec, in fullsatisfaction of its responsibilities, met with the Unionswhen requested and answered all questions asked by theUnions regarding contract benefits and all other mattersraised by the Unions." (Resp. br., p. 25.)From the record evidence it is clear that the termina-tion of Kennehec's operations on March 29, 1977, andthe separation of its employees from employment oc-12 On April 25, 1977, an unfair labor practice charge was filed for therefusal by Kennehec It provicia information in respect io the pending ar-bitration proceedings A comnplainl was issued The matter as continueidsine die pending compliancie i Kennebec with an agrecneenl It producethe informalion On December 15, i1'77. the complaini was dismidssed onthe Unions' requeqi of wsithdrais' it of the unfair labor practice chargecurred 'without notice to or affording the Unions an op-portunity to bargain in regard to the effects upon the ern-ployees of the Respondents' decision under such circum-stances as would have allowed the Unions a reasonabletime in w hich to bargain prior to closing. In failing inthis respect, the Respondents violated Section 8(a)(5) ofthe Act even though the tUnions made no request to bar-gain about the closing prior to March 29, 1977 O.zarTrailers, Incorporated und/or Ilutco Equipment Cornpanyand/or .Motilefreeze Comnpauyi. Inc., 161 NL RB 561(1h66). As in such casc, "the Union, during the mostcritical period. at the ver\ time when bargaining wouldhave been the most productive, was completely unassareof Respondents' intention to close the Ozark plant per-manently.' 161 NLRB at 564. Indeed, as of the presenttime there is no credible evidence that the Respondentshave ever informed the Unions that the Kennebec mill isactually closed. Nevertheless, the Respondents contendthat they fulfilled their duty by responding to theUnions' questions regarding certain claims raised at thieApril 4 and 22, 1977. meetings In other words, the Re-spondents rely upon their conduct at those two meetingsas absols mtg them from a refusal to bargain in good faithabout the effects of the mill's closing.On the other hand, the General Counsel asserts thatthe Respondents' good faith was wanting in that thenotice of closing was withheld from the Unions in orderto deprive them of "an opportunity to bargain over theeffects of the decision while they maintained a semblannceof an equality of bargaining power." In any event, thisobviously was the effect of closing the mill without noti-fying the Unions. Such inference also obtains since thecredited record discloses no emergency circumstanceswhich would have justified the Respondents' precipitantaction. Indeed. the Respondents considered and rejectedthe idea of contacting the Unions in regard to the clo,-ing.The General Counsel also maintains that the Respond-ents acted in bad faith when "no responsible officials ofPetnntech were present during the April 4 atnd 22 meet-ings." In this respect St. (Iedger disclosed his very limit-ed authori.: when he referred the union representativesto Penntech's attorneys in New York. His bargaining au-thority was insufficient to satisfy the requirements of bar-gaining in good faith. Cf. Pepper & Tanner, Inc., 197NLRB 109 (1972).Fhe General Counsel next contends that the Respond-ems "denied the Unions an opportunity to engage inmeaningful bargaining by making false and misleadingstatements concerning the future of continued operationsof Kennebec." I his point seems to be well taken. St.Ledger claimed the closing was an "indefinite layofF'and that the possibility was that Kennebec would resumeoperations by the infusion of new money or through apurchaser. McLeod's letter of March 30, 1977, asserts theopposite; to wit, "... we cannot see any possibility ofPcnntech resuming operations nor can we see the pur-chase or operation of the company by any otherfirm...." (C.P. Exh. 1.) Moreover, the records ofMGA reveal that at a special meeting on April 11. 1977,it was voted: DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1) That the Manager is authorized to seek anagreement relative to the surrender of the premisesby the present tenant, Kennebec River Pulp &Paper Company, Inc., and the assumption of lawfulpossession by the Maine Guarantee Authorityand/or the Trustee, and, (2) That the Manager is di-rected to request the Trustee, Merrill Trust Compa-ny, to declare a default under the bond indentureand to initiate foreclosure proceedings. [G.C. Exh.25.1Additionally, it was noted:That the Manager is authorized to enter into anagreement for a period not to exceed 60 days withWilliam Anderson, former production manager ofKennebec River Pulp & Paper Company, Inc. andArthur Lehto, former plant engineer for KennebecRiver Pulp & Paper Company, Inc. for the purposeof maintaining the Kennebec mill. It is understoodthat the roles of Mr. Anderson and Mr. Lehto willbe those of technical advisors, maintenance supervi-sors and directors of plant security. [G.C. Exh. 25.1With the occurrence of these events the Respondentsmust have known that Kennebec, having been deprivedof Penntech's resources, had no chance of resuming theoperation of the mill. Ford testified that one might drawthe conclusion that Kennebec, "as a corporation, to astock purchaser was virtually unmarketable because ofthe long term debt situation the corporation faced and itsother obligations."'sFord observed "what happenedwas is that the MGA foreclosed, took possession of theasset involved-that is the mill, and sold that to some-body else. And, Kennebec is still sitting there with its in-debtedness." According to Ford the buyer from MGAdeclined the opportunity to purchase Kennebec stock.Under these circumstances it is clear that the Respond-ents, as reasonable and knowledgeable members of thebusiness community, on April 24, 1977, when St. Ledgerwas insisting that the mill closing was an indefinitelayoff, knew that there was no chance of Kennebec re-opening the mill or disposing of Kennebec stock as agoing concern. Kennebec was a corporate shell full of li-abilities and few assets. Indeed, Penntech immediatelycommenced removing the assets (which St. Ledger toldthe union representatives belonged to Penntech) from theshell when the mill was closed. St. Ledger's statementthat the closing was an "indefinite layoff" was a grossmisrepresentation and constituted bad-faith bargaining.St. Ledger's responses to the union representatives andhis take-it-or-leave-it attitude14were the antithesis ofgood-faith bargaining. Because the Respondents failed tonotify the Unions of the closing, failed to cloak their ne-gotiator, St. Ledger, with sufficient authority, misrepre-sented the nature of the closing, and adopted a take-it-or-leave-it attitude which foreclosed a good-faith exchangeof ideas, the Respondents did not bargain in good faithover the effects of the closing of Kennebec and area Kennebec owed Penntech S3 million."4 St. Ledger was quoted as saying, " ... this is the way it is and thisis the way it is going to continue until further notice."guilty of a violation of Section 8(a)(5) and (1) of the Act.The Respondents failed and refused to bargain in goodfaith concerning such bargainable matters as severancepay, pension, and vacation benefits, among others, whichwas their duty.' The Unions were given a brushoff.Indeed, the Unions were never informed by the Re-spondents that Kennebec mill was ever closed.Fifth: The Charging Parties contend that by failing tobargain over their decision to close Kennebec the Re-spondents violated Section 8(a)(1) and (5) of the Act.'6The credited facts in this case disclose that the Re-spondents experienced production problems and lossesthroughout their entire operation of the Kennebec mill.While Penntech had sought and obtained modification ofKennebec's labor agreement satisfactory for its assump-tion of the operation of the mill, the Respondents did notagain approach the Unions for either assistance or sug-gestions in regard to their operation of the mill exceptfor Leslie's blast in November 1976 which, of course,was not a notice to close the mill. On this occasion theUnions were given no opportunity to respond. Althoughbetween November 1976 and March 1977 Leslie's goalsset for the mill were not reached, the Respondents nei-ther advised the Unions during these 4 months of a likelymill closure nor suggested that the Unions bargain in re-spect to such a prospect. Moreover, the Respondents hadample time to notify the Unions of the shutdown prior totheir unilateral announcement of the closing. The closingwas not based on some sudden or unanticipated situationwhich required immediate action. Why the Respondentsavoided raising the problem with the Unions finds novalid explanation in the record unless the date waschosen to accommodate the completion of the above-mentioned real estate deal. St. Ledger's weak retort as towhy March 29, 1977, was the date chosen for the shut-down day manifests a certain callousness and a disregardof the Respondents' employees' interests; i.e., "there wasno reason for prolonging it. The decision had been made,and there was no point in having rumors circulated." Bypresenting the Unions with a fait accompli the Respond-ents foreclosed and prevented them from suggesting apossible remedy for the Respondents' predicament orfrom participating in the implementation of the timing ofthe closing so that the impact would not have fallen soharshly on the employees. The problems on March 29were no different and were of the same kind which hadexisted for several months. If there were an urgency foraction it did not first emerge on March 29. Indeed, hadthe Respondents chosen to bargain with the Unions priorto March 29, they would have been in no way hamperedin exercising their decisional prerogatives nor wouldtheir entrepreneurial control have been surrendered for,having bargained in good faith with the Unions, theycould have taken such action as they deemed provi-dent. 7 The economic factors existing prior to the Re-Is The facts in the instant case distinguish it from cases cited by theRespondents."6 Whether a violation on this issue should be charged against the Re-spondents will be considered infmr17 The Board said in Brockway Motor Trucks; Division of Mack TrucksInc., 251 NLRB 29 (1980):Continued276 PENNTECH PAPERS, INC., ET AL.spondents' closure of their Kennebec mill were not ofsuch urgent moment as to overcome the presumption infavor of the duty to bargain. Collective bargaining in ad-vance of the closure might well have produced a unionoffer which would have persuaded the Respondents tocontinue to operate the mill. As was stated in FibreboardPaper Products Corp. v. N.L.R.B., 379 U.S. 203, 213(1964), "to require the employer to bargain about thematter would not significantly abridge his freedom tomanage the business." The Court further said:[A]lthough it is not possible to say whether a satis-factory solution could be reached, national laborpolicy is founded upon the congressional determina-tion that the chances are good enough to warrantsubjecting such issues to the process of collectivenegotiation.Thus, the Respondents clearly frustrated the congres-sional purpose by unilaterally closing their Kennebecmill and foreclosing a chance to modify the decision toclose which not only may have preserved jobs for theemployees but also might have continued a payroll in thecommunity. Sound public policy cannot look askance atsuch a salutary effect.In the case of Brooks-Scanlon. Inc., 246 NLRB 476(1979), the Board said:We recognize that in past cases the Board hasconsistently found that an employer has an obliga-tion to bargain about decisions involving subcon-tracting, plant removal, and partial closure. Thepurpose of this requirement is to afford the union anopportunity to propose alternative measures whichmight alleviate the need for the elimination of unitjobs.The record, which contains a full treatment of the clo-sure issue, presents no valid reason why the Respondentsshould be excepted from the obligation to bargain in re-spect to the closing of the Kennebec mill. The situationis no different in effect from the case of Royal TypewriterCompany, a Division of Litton Business Systems, Inc., aSubsidiary of Litton Industries, Inc., and Litton Industries,Inc., 209 NLRB 1006 (1974), in which the Board found aduty to bargain in respect to the closing of one of therespondent's subsidiaries. In that case, referring to Boardprecedent, the Board stated that the Board has held that"an employer operating two or more plants was obligat-ed to bargain with respect to a decision to close one ofthose plants." 209 NLRB at 1012. Here the Respondentsoperated mills at Johnsonburg and Madison. According-ly, it appears that the Respondents by failing and refus-ing to bargain in respect to the closing of Kennebec millwere in violation of Section 8(a)(l) and (5) of the Act.See, also, National Car Rental System, Inc., 252 NLRBwe must not lose sight of the minimal burden that a duty to bar-gain places on jn employer Rather than impinge on an employer'sfreedom to manage its business, bargaining over a partial closingsimply requires the employer to discuss the matter at the bargainingtable, and may even benefit the employer by obviating the need toclose. Should the parties fail to roach agreement the employer is freeto implement its plan to close the plant.159 (1980), and Brockway Motor Trucks, Division of MackTrucks, Inc.. supra.Additionally, through St. Ledger the Respondents ad-mitted that the alleged indefinite layoffs ripened into apermanent closing by the end of July 1977. If the perma-nent closing occurred at this time the Respondents againavoided their bargaining duty. Thus, whatever date is re-solved as the permanent closing date it is clear that theRespondents have refused to bargain not only in respectto the effects of the closing but also in respect to the de-cision to close.What was stated by the Board in Brockway MotorTrucks, Division of Mack Trucks, Inc., supra at 31, is ap-posite here, ". ..we conclude that the evidence hereshows that Respondent's freedom to manage its businessand determine the direction of its enterprise would nothave been impaired had it bargained with the Union overthe decision to close ... ."IV. THE CHARGING PARTIES' MOTION TO AMEND THECOMPLAINT TO COMFORM WITH THE PROOFAt the conclusion of the General Counsel's case, coun-sel for the Charging Party stated:Well, it was my conclusion as a result of thecompletion of the General Counsel's case, thecharging party's case, back in September of 79, thatthe record demonstrated that this company had notonly failed and refused to bargain over the impactof the closing of the plant, but they had in fact alsofailed and refused to bargain over the decision toclose and I ask that the amend-the complaint beamended to embrace the evidence in the case to theextent that it also establish that the company failedto bargain over the decision to close.I move that the complaint be amended to em-brace the evidence in the case to that affect [sic],and I believe that your Honor has the authority togrant the motion. In any Court of Law it's custom-ary to move that the complaint be enlarged to em-brace the evidence, but General Counsel did notjoin me in that application but felt that it should gothrough the bureaucratic process of the Boardwhich I did, without any success, but my position isstill the same and that is that the complaint shouldbe amended to embrace all the evidence before thisCourt-before this Board.The motion of the Charging Parties was not ruledupon during the hearing. In GTE Automatic Electric,Inc., 196 NLRB 902 (1972), the Board said:The authority of the Trial Examiner to amend thecomplaint under Section 10(b) of the Act is clearlylimited to those instances where the amendment issought or consented to by the General Counsel, orwhere evidence has been received into the record with-out objection. [Emphasis supplied.]277 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the instant case the evidence which supports a findingthat the Respondents refused to bargain over the deci-sion to close Kennebec mill was offered by the GeneralCounsel, obviously without his objection. Much of it wasintroduced as joint exhibits and enough evidence is un-controverted to support a finding that the Respondentsrefused to bargain with respect to the decision to closeKennebec mill. Thus, it would appear under these cir-cumstances that an administrative law judge may exer-cise jurisdiction to grant or deny an amendment to thecomplaint to conform the complaint to the proof eventhough the General Counsel is construed to control thecomplaint. In this respect an administrative law judge ex-ercises a judicial function which does not obtain to theGeneral Counsel as the prosecutor. As was said in TheFrito Company, Western Division v. N.L.R.B., 330 F.2d458, 465 (9th Cir. 1964):Once having elected to prosecute a complaintbefore the Board, the General Counsel is cast in therole of prosecutor in a judicial proceeding. His au-thority as a prosecutor is not reviewable by theBoard, but this authority does not extend to controlof the proceeding itself. He cannot limit the scope ofthe decision which may be rendered upon the evidenceadduced. It is a judicial function to permit an amend-ment of the complaint to conform to proof admittedwithout objection. The matter of allowance of suchan amendment is addressed to the discretion of thecourt.The proof having been admitted without objection,what is to be done with it is no longer a part of theprosecution of the cause. A ruling by the Board ad-verse to the wishes of the General Counsel is not areview of a decision of the General Counsel. In theprosecution of the complaint he could have objected tothe introduction of the evidence. He did not do so andhe thereby consented to the introduction of the issue towhich the evidence was addressed. The trial examinerand the Board were then free to consider the evi-dence and to exercise judicial discretion as towhether to permit amendment to conform to proof.On the matter of amendment to conform to proofadmitted in the record, especially if amendmentmay be necessary to enable the Board to effectivelydischarge its duty to declare policy, we hold thatthe Board does have the authority to allow anamendment over the objection of the GeneralCounsel and that this is a judicial function ratherthan a review of a decision of the General Counselin the course of the discharge of the duties of aprosecutor over which he has final authority.The Board could adopt the view of its trial exam-iner, it could dismiss the case for public policy rea-sons, or it could render a decision based upon theissues actually tried without ordering amendment,or it could order amendment to conform to proofor conduct further hearings in the premises. [Em-phasis supplied.]The Charging Parties' motion to amend the complaintto conform with the proof is granted.Having offered evidence on the issue, it is not withinthe province of the General Counsel's prosecutorialpower to foreclose the exercise of the Board's judicialpower to pass on the issue. There appears to be nothingin the Act which reveals a congressional intent to lodgepower in the General Counsel to close the Board's eyesto an unfair labor practice appropriately brought to itsattention in a record before it composed in conformitywith the statute's procedures. "The Board was created...to advance the public interest in eliminating obstruc-tions to interstate commerce ...." N.L.R.B. v. FantMilling Co., 360 U.S. 301, 307, 308 (1959).Even though the charging party's motion was notgranted, the Board has said in the case of Monroe FeedStore, 112 NLRB 1336, 1337 (1955):It is well established that when an issue relatingto the subject matter of a complaint is fully litigatedat a hearing, the Trial Examiner and the Board areexpected to pass upon it even though it is not specifi-cally alleged to be an unfair labor practice in thecomplaint. (Emphasis supplied.]See also Rochester Cadet Cleaners, Inc., 205 NLRB 773(1973); Crown Zellerbach Corporation, 225 NLRB 911,912 (1976); National Family Opinion, Inc., 246 NLRB521, 528 (1979).In the instant case the issue of the refusal to bargainconcerning the decision to close and the effects of theclosing on the employees is related both to the allega-tions of the complaint and the charges.'Each are 8(a)(5) violations which stem from the Re-spondents' closing of Kennebec mill on March 29, 1977.In the case M & J Trucking Co., Inc., 214 NLRB 592,597 (1974), a finding of an unfair labor practice was en-tered although the misconduct was not specifically al-leged in the complaint and at the hearing the counsel forthe General Counsel acknowledged that he was not seek-ing a finding of a violation. The respondent was foundnot to be prejudiced by the counsel for the GeneralCounsel's disclaimer, that the matter was fully litigated,and that misconduct directly related to other specificallyalleged unfair labor practices. The case of Moore FeedStore, supra, was relied upon.The Board has said in C & E Stores, Inc., C & E Super-value Division, 221 NLRB 1321, fn. 3 (1976):18 See .VL.R.B. v. Inland Empire Meat Company. 611 F.2d 1235 (9thCir. 1980), citing NL.R.B. v. Central Power & Light Companvy, 425 F.2d1318, 1320 (5th Cir. 1970).The court pointed out in Inland Empire Meat Company, supra, that theviolation alleged in the complaint which was not specifically contained inthe charge was "covered by the general language (i.e., 'other acts andconducts') of [the] charge." The same is true in the instant case for thecharge contains this language:By the acts set forth in the paragraph above, and by other acts andconduct, it, by its officers, agents and representatives, interferedwith, restrained, and coerced, and continues to interfere with, re-strain, and coerce its employees in the exercise of the rights guaran-teed in Section 7 of the Act.In Gulf States Manufacturer, Inc. v. NL.R.B., 579 F.2d 1298, 1302--03(5th Cir. 1978). the court said that the "'catch-all' phrase 'by other actsand conduct' in the charges was sufficient to include other acts and con-duct if they are sufficiently related to the specific acts alleged."278 PENNTECH PAPERS, INC., ET AL.It is well established that where, as here, the factsunderlying the violation are fully developed at thehearing, an unfair labor practice finding can bebased on the issues litigated as well as those specifi-cally alleged in the complaint.Relying on this decision, the Board has held that it is notprecluded from finding a violation under an alternativetheory although the complaint alleged a different theoryof the case. Illinois Bell Telephone Company, 251 NLRB932 (1980).Since the events surrounding the closure of the Kenne-bec mill and the failure and refusal of the Respondents tobargain over the decision to close were fully litigatedand the refusal to bargain over the decision to close wasintimately related to the subject matter of the complaintand the charge, as noted in Monroe Feed Store, supra, anadministrative law judge and the Board are "expected topass upon it even if not specifically alleged to be anunfair labor practice in the complaint." And this is trueeven though the General Counsel is not pressing a find-ing on the issue. M & J Trucking Co., Inc., supra.The Board may properly find an unfair labor prac-tice when the issue has been fully litigated eventhough not specifically pleaded in the com-plaint. ..The Board may either render a decisionupon the issues actually tried or order an amend-ment to conform with the proof.vN.L.R.B. v. International Association of Bridge, Structuraland Ornamental Iron Workers, Local 433 [Associated Gen-eral Contractors], 600 F.2d 770, 775 (9th Cir. 1979). Seealso Ackerman Manufacturing Company, 241 NLRB(1979), in which the Board reversed the administrativelaw judge, opining...inasmuch as Atkins' testimony concerning thisincident was uncontroverted and fully credited, andbecause the matter is closely related to the subject[matter] of the complaint, we shall find the 8(a)(l)violation and provide an appropriate remedy.Hence it is incumbent for the Board to enter a findingthat the Respondents violated Section 8(a)(5) of the Actby failing and refusing to bargain in respect to the deci-sion to close the Kennebec mill. As said in The FritoCompany v. V.I..R.B., 330 F.2d at 463: "The Boardcannot fulfill its obligation to uphold the purposes of theAct if it conceives itself powerless to exercise an inde-pendent examination ...of the case presented by theGeneral Counsel."The Respondents having committed the unfair laborpractice ought not be held to complain because they donot come off scotfree.The credited record is void of any proof that the Re-spondents either fulfilled their duty to bargain in respectto the decision to close Kennebec mill or the effects ofsaid closing. Thus, unless it is found that Penntech, Ken-nebec, and T. P. Property are not a single employer, afinding must be entered against each that each was guiltyof violations of Section 8(a)(5) of the Act.In its conclusion, the Charging Parties set this case inits proper focus:In a case as blatantly violative of the Act as thisone, the relief provided should be the maximumpermitted under the Act.The Company unilaterally decided not to followthe agreed-upon contract terms. There was nothingthe Union could do, since its leverage had been re-moved when the mill was closed.The closing of the mill was carefully orchestrat-ed. First the Company negotiated favorable termswith the MGA for $1,250,000; $750,000 of whichwent directly to Penntech as Kennebec paid off itsobligations. As soon as the deal was final, T. P. re-called Kennebec's notes in anticipation of a closing.Twelve days later Penntech shut off funds-perma-nently. That same day the Company shut down theKennebec mill. No notice was given to the employ-ees so as to deprive the Union of bargaining power.At the same time, the Company stripped the mill ofits assets. The closing was called a layoff to avoidthe severance payment and the other contractualobligations of the Company in the event of shut-down. In less than a month, there was no onearound for the Union to talk to.The scenario went off like clockwork. And suchpurposeful avoidance by the Company of its dutiesunder the Act cannot go unheeded. The employeesare entitled to complete, make-whole relief. [C.P.br., p. 46.]V. THE SINGLE -PLANT ISSUEThe General Counsel and the Charging Parties con-tend that the Respondents, Kennebec, T. P. Property,and Penntech, constitute a single employer. The Re-spondents admit that Penntech is the sole stockholder ofT. P. Property and Kennebec. The parties agree that thefollowing facts are true.Penntech and T. P. Property share the same corporateheadquarters, 600 Third Avenue, New York, New York,on the 35th floor. The offices are not physically separate.The title on the office door reads only "PenntechPapers, Inc." No portion of the office contains separatespace for T. P. Property. T. P. Property has no separateemployees or furniture of its own. Penntech leases itscorporate headquarters in New York City. T. P. Proper-ty is not a party to that or any other lease related to thatproperty. Neither Penntech nor T. P. Property pay taxesin New York related to that facility. Both Penntech andT. P. Property pay franchise taxes to the State of NewYork. No T. P. Property officer is paid any salary by T.P. Property.T. P. Property does not employ legal counsel on a re-tainer basis. T. P. Property engages legal counsel to theextent it needs legal counsel and, in the past, such coun-sel has been the same as engaged by Penntech.T. P. Property has not conducted regularly scheduledBoard meetings. To date all of T. P. Property's corpo-rate formal decisions have been recorded as unanimousconsents as permitted under Delaware law.279 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the time of T. P. Property's acquisition of the Ken-nebec stock John Leslie, the president, chairman of theBoard, and director of Penntech, was president and di-rector of T. P. Property. William B. Ford, vice presidentof finance and secretary of Penntech, was a vice presi-dent and director of T. P. Property. According to Ford,T. P. Property was used by Penntech as the purchaserand holder of the Kennebec stock because Penntech wassubject to an indenture which "had a number of restric-tions on operations ...it was easier for [it] to incorpo-rate a separate subsidiary to make the acquisition itself,rather than to do it directly through Penntech."Thus, T. P. Property was used as a funneling vehiclethrough which Penntech money was channeled in toKennebec's operations. Accordingly, as claimed by theGeneral Counsel, T. P. Property was an alter ego ofPenntech.After the Kennebec stock acquisition, the directors ofKennebec became John Leslie, William B. Ford, andRobert S. Malina, and Leslie (according to Ford) desig-nated Allen J. Nadeau, as president; William B. Ford, asvice president, secretary, and treasurer; Steven B. Bittel,as corporate controller, and Fred C. Scribner, Jr., asclerk. Except for the clerk attorney all of the abovewere associated with Penntech.After assuming their duties with Kennebec, Ford andBittel retained their positions with Penntech. Of Nadeau,Ford testified, "Mr. Nadeau continued in the capacity atPenntech as a director of the company and as a vicepresident of Penntech. But the vast majority of his time,his responsibilities, involved managing Kennebec RiverPulp and Paper Company." Bill Picard, who had beenmill manager at Penntech in Johnsonburg, Pennsylvania,was asked to assume a similar position at Kennebec; heceased all his responsibilities with respect to Penntechand spent full time with Kennebec. Picard was replacedby St. Ledger in June 1976. In February 1977 St. Ledgerwas named president of Kennebec. Although Nadeau re-mained president of Kennebec until replaced by St.Ledger and as such was the "chief operating officer" ofKennebec, from mid-December until the end of histenure as Mill Manager St. Ledger reported directly toLeslie per his instructions. Fred C. Scribner, Jr., was re-placed by Robert E. Stevens and Stephen D. Weinrothwas added as a vice president. Weinroth was vice presi-dent, secretary, and director of T. P. Property. SinceFebruary 1977 directors have been Leslie and Ford.Malina resigned. According to Ford the functions of theboard of directors were "strictly nominal."Although Leslie filled no office with Kennebec otherthan as a member of the board of directors it is clear thathe, in his capacity with Penntech, was the moving forcebehind Kennebec. Leslie followed the affairs of Kenne-bec "very closely" and actively engaged in its oper-ations. He initiated the idea of using sludge in Kenne-bec's papermaking process and insisted that the idea beput into effect. He allowed or disapproved capital ex-penditures. On November 19, 1976, he convened depart-ment heads and union representatives in a group andwarned them that production must increase or the millwould not be "viable for continued operation," and that"Kennebec ...was not going to drag Penntech withit." (See supra.)Leslie participated in discussions which "involved af-fairs having to do with personnel relations at KennebecRiver Pulp and Paper Co." Ford and McLeod werepresent in these discussions. One of these meetings, ac-cording to Ford, concerned "developing means of im-proving production in the mill."Finally, Leslie cut off Kennebec's funding and closedthe mill.Charles W. Anderson, who had been Kennebec's"marketing manager," was contacted by Penntech per-sonnel prior to the stock acquisition. Jack Dodge, vicepresident of marketing sales of Penntech, invited Ander-son to Penntech's New York office "to pass on to thePenntech sales force the pertinent details about Kenne-bec from a sales standpoint" and "to instruct or educate...the Penntech salesmen in marketing and selling ofground wood papers." In January 1977, Dodge "made itvery clear" to Anderson that if Penntech "purchased"the Kennebec mill Anderson would be hired.Anderson also visited the Johnsonburg mill with DillPaiste, the production manager of Kennebec, when themill closed and discussed scheduling mechanics of pro-duction at Kennebec with Penntech personnel. Andersonalso met with Nadeau during which meeting the Kenne-bec labor agreement was reviewed line by line. Com-ments were made by Penntech representatives such as"... we can live with this or we can't live with that."Anderson testified that, when his employment ceasedwith Kennebec mill in March 1977, after the mill's clo-sure his settlement check was drawn on T. P. Property.Kenneth Smith was employed by Kennebec mill incharge of production scheduling before the 1975 shut-down. Smith and Anderson, about the time of the Ken-nebec stock acquisition, traveled to Johnsonburg mill andmet with Dodge and Jim Nestlerod, Penntech's market-ing manager. Dodge offered Smith employment similarto that which he had performed for Kennebec before themill was closed in 1975. Smith explained:Jack Dodge had made up an extensive booklet onwhat the chain of command would be. I was at thebottom. I was the customer service man at Kenne-bec in Madison. Louis [Wolf] was the customerservice manager for Kennebec and Johnsonburg.Jim Nesselroll [sic] was the marketing manager whowas my boss. And then of course Jim answered toJack Dodge who was the vice president for market-ing.Also on that plan it told how the orders wouldbe made up. Louis had-took all the orders at John-sonburg. The orders were typed and sent up to me,and it was up to me to make distribution, figuretrims, keep track of production and shipping fig-ures, and make sure those were sent out by teletypeto Johnsonburg.Smith received his orders from Johnsonburg throughLouis Wolf. Each morning Smith gave Wolf "a report ofproduction and shipment." Wolf was the customer ser-viceman at Penntech's Johnsonburg plant.280 PENNTECH PAPERS, INC., ET AL.Smith spoke to Wolf every morning, giving him areport of production and equipment. Smith and Wolfmaintained identical running schedule boards so that pro-duction could be coordinated over the telephone. Finalauthority for scheduling matters was vested in Penntechpersonnel in Johnsonburg.Elmer C. Bragg, at the time of the acquisition, was apurchasing agent of Kennebec. He was introduced byNadeau to Bill Detwiler, purchasing director of Penn-tech, as his boss. Bragg took orders from Detwiler whoappeared at the Madison mill every other week for 3 or4 days.Purchase orders were "okayed" by Penntech. Pur-chase orders carried printed thereon "Ship and Invoiceto Penntech Papers, Inc. c/o Kennebec River Pulp andPaper Company, Madison, Maine." Penntech through itsadvertisements offered "Penntech's Pennbrite Board"and "Kennebec's DynaBond" bond papers. The contactwas C. J. Stone, business papers manager, PenntechPapers, Inc., New York, New York.Supervisory and rank-and-file employees from themaintenance department at Penntech's Johnsonburg millwere utilized in Kennebec maintenance and engineeringwork both after the start of Kennebec mill in 1977 andthereafter while the mill was in operation.Computations for the wages and salaries for the hourlybargaining unit employees were made by the main com-puter in Johnsonburg based on information from thetimecards punched into the computer by Kennebec per-sonnel. Continuation sheets were prepared by the maincomputer in Johnsonburg. Kennebec's W-2 forms weremailed to employees in Penntech Papers, Inc., envelopesfrom Johnsonburg.The collective-bargaining agreement effective by itsterms from November 1, 1976, to June 30, 1977, whichwas in effect when the Kennebec mill was closed wasunacceptable to Penntech. Negotiations for modificationswere conducted between Martin and McLeod and repre-sentatives of the Unions. Through the efforts of Martin,who told union negotiators that he was negotiating forPenntech,'9the labor agreement was modified to theliking of Penntech. The Unions accepted the modifica-tions because Martin asserted that Penntech would nottake over the operations of Kennebec mill unless they ac-cepted the proposed modifications.20The modified contract was executed on March 1,1976. After the acquisition on March 3, 1976, Martin wasreplaced as president and manager of Kennebec by AllenJ. Nadeau, a vice president of Penntech. While Nadeau'sname appeared typewritten on the contract he did notsign the contract until later.2a In or about 3 weeks Ken-nebec mill commenced operations under the conditionsof employment set by Penntech in the modified contractexecuted March 1, 1976.19 During the negotiating sessions Martin stated that "Penntech was ina hotel room some place and he was more or less going back and forthwith them to decide on this agreement."0O Martin was quoted as saying "that this is an agreement that Penn-tech wants in order to start up the paper mill again. If we don't accept itthey would not further negotiate the sale of the State of Maine. MGA."21 Upon inquiry by union representatives, they were told that Nadeauwas a vice president of Penntech.In the letter dated July 29, 1977, from Provident Lifeand Accident Insurance Company to Richard J.McQuarrie it was stated, "Ms. Georgie Penrose, theTreasurer of T. P. Property Corporation and T. P. Prop-erty has agreed to extend the conversion period [for lifeinsurance for Kennebec employees] to August 20, 1977."(G.C. Exh. 8.)Manager of Industrial Relations McLeod in a letterdated February 17, 1977, used the words "before" Penn-tech purchased Kennebec. (G.C. Exh. 9.)The Home Insurance Companies on a check dated Oc-tober 6, 1977, to Francis J. Goodwin listed the insured as"Penntech Paper Company (Kennebec River Pulp andPaper Co.)." (G.C. Exh. 13.) The same was true on acheck to Leo P. Veilleux dated September 23, 1977.A letter directed to retirees dated April 4, 1976, fromWilliam A. Henry, controller, used the language, "Ken-nebec has been purchased by Penntech Papers, and paperproduction was resumed on March 27." (G.C. Exh. 15.)In a letter dated March 30, 1977. addressed to GeorgeW. Lambertson, International Representative, United Pa-perworkers, Manager of Industrial Relations, McLeodused language, "[W]e cannot see any possibility of Penn-tech resuming operation." In the meetings between St.Ledger and union representatives after the mill's closureon March 29, 1977 (see infra), St. Ledger indicated thathe was in the employ of and was representing Penntech.According to Ford, Penntech was "financing the ongoing operation at Kennebec via advances." Penntechdid all of Kennebec's purchasing and paid the suppliersdirectly when the credit terms were due. Penntech billedKennebec for such purchases at "the time Kennebec ac-tually used the equipment itself or material or supply."The changes were made at cost.According to Ford, "all of the customers for papermanufactured at Kennebec Pulp and Paper Companywere Penntech customers and were billed by Penntechwhile Kennebec River Pulp and Paper Company hadonly one customer, namely Penntech Papers ...thesales flow went through T. P. Property as the interven-ing subsidiary for the reason I explained earlier. But itwas passed on up to Penntech." Penntech allowed Ken-nebec immediate credit for products shipped. Penntechcarried the accounts receivable and sold the products.Penntech covered Kennebec's losses by general advance.Picard, who was employed as Kennebec's manager, re-mained on the Penntech payroll in order to avail himselfof certain benefits. Picard's salary and benefits werecharged to Kennebec. St. Ledger was also carried on thePenntech payroll; his salary was charged to Kennebec.Ford and Weinroth were on the Penntech payroll, butthe work they performed for Kennebec was charged toKennebec. Apparently the work Leslie performed forKennebec was not charged to Kennebec. Ford testifiedthat Leslie had the authority to discharge him and whileworking for Kennebec he considered Leslie his "boss."In the case of Radio & Television Broadcast TechniciansLocal Union 1264, International Brotherhood of ElectricalWorkers, AFL-CIO, et al. v, Broadcast Service of Mobile,Inc., 380 U.S. 255, 256 (1965), the Supreme Court in af-firming a "single employer" holding said:281 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe controlling criteria, set out and elaborated inBoard [D]ecisions, are interrelation of operations,common management, centralized control of laborrelations and common ownership.In reviewing the Supreme Court's decision and otherauthorities, the United States Court of Appeals for theDistrict of Columbia said in Local No. 627, InternationalUnion of Operating Engineers, AFL-CIO v. N.L.R.B., 518F.2d 1040, 1045 (1975), affd. 425 U.S. 80 (1976):From the foregoing, we conclude that "singleemployer" status, for purposes of the NationalLabor Relations Act, depends upon all the circum-stances of the case, that not all of the "controllingcriteria" specified by the Supreme Court need bepresent ....In N.L.R.B. v. Big Bear Supermarkets #3, 640 F.2d924, 930 (9th Cir. 1980), it was stated along the sameline:The presence of all four criteria [interrelation of op-erations, common managemrent, centralized controlof labor relations, and common ownership] of thesingle-employer test is not necessary to a finding ofsingle-employer status; the ultimate question iswhether there is an absence of an arm's length rela-tionship between the business entities in question.22While the facts above detailed satisfy the criteria for a"single employer," a review of Leslie's activities providethe clincher.Leslie was not an officer of Kennebec; thus, he couldderive no power or authority from such source. Hisduties as a director of Kennebec were "strictly nominal"and obviously could not be exercised except in conjunc-tion with other directors. Thus, Leslie derived no poweror authority from such office to personally administerKennebec's affairs as if he were the chief operating offi-cer. Nor is there any credible evidence that any actionwas ever taken by the board of directors of Kennebecgiving Leslie the powers he exercised in connection withKennebec's affairs. The board did not even approve orconfirm Kennebec mill's closure. Nevertheless, Leslie ex-ercised plenary power and authority over the affairs andoperations of Kennebec.St. Ledger, the president, and Ford, the treasurer andsecretary of Kennebec, considered Leslie their boss aspertained to their duties for Kennebec. Leslie decided onwhat capital expenditures could he made by Kennebecand determined manufacturing procedures to be fol-22 The Circuit Court of Appeals for the Ninth Circuit has also said inN.L.R.B. v. Don Burgess Construction Corporation, d/hba Burgess Con-struction, 596 F.2d 378, 384 (1979):However, no one of the factors is controlling, NL.R.B. v. Welcome-American Fertilizer Co.. 443 F.2d 19, 21 (9th Cir. 1971), nor need allcriteria be present. Single employer status ultimately depends on "allthe circumstances of the case" and is characterized as an absence ofan "arm's length relationship found among unintegrated companies."Local 627. International Union of Operating Engineers v. NL.R.B.,171 U.S.App D.C. 102, 107-108, 518 F 2d 1040, 1045-46 (1975), affdon this issue sub nom. South Prairie Construction Co. v. Local 627. In-ternational Union of Operating Engineers, 425 U.S. 800, 96 S.Ct. 1842,48 L.Ed.2d 382 (1976).lowed, such as the use of sludge. He visited the mill andparticipated in meetings in which labor relations werediscussed. He caused representatives of the Unions to beassembled, whom he warned to shape up or else. Finally.it was his decision which closed the mill. The power andauthority which he exercised did not emanate from Ken-nebec. It was derived from his office as president andchairman of the board of Penntech. His intervention andadministration of the affairs of Kennebec were the actsof Penntech through its agent, Leslie. Leslie providedcommon management and, together with the labor agree-ment insisted on by Penntech, supplied a centralized con-trol of labor relations. Common ownership and interrela-tion of operations are also apparent. The criteria beingsatisfied, accordingly it is found that the Respondents area single employer or enterprise. See Royal TypewriterCompany, etc., 209 NLRB 1006 (1974).VI. WHETHER THE UNITED STAlTES COURT OFAPPEAIS FINDING ON THE SINGI.E-I.MPI.OYER ISSUEIS BINDING IN THIS ACTIONThe Respondents claim that the single-employer issuehas been litigated and finally decided by the UnitedStates District Court for the District of Maine and theUnited States Court of Appeals for the First Circuit inan action brought by the Unions against the Respondentpursuant to the Labor Management Relations Act of1947, as amended. The action in the district court was tocompel Penntech and T. P. Property to enter into arbi-tration with the Unions concerning certain provisions ofa collective-bargaining agreements:between the Unionsand Kennebec. The collective-bargaining agreement wasthe same as offered in this case, bearing the executiondate of March 1, 1976. The court of appeals defined theissue involved as "whether parent corporations should bebound to the collective bargaining agreements of theirsubsidiaries." (583 F.2d 33, 35).The district court drew its findings of fact from stipu-lated facts also a part of the instant record. The districtcourt found (which findings are the same as in the in-stant case):There can be no question but that Penntech, assole stockholder of Kennebec, controlled it com-pletely. The collective bargaining agreement waschanged at Penntech's request. Penntech participat-ed in the negotiations to write down Kennebec'sdebt. Penntech's attorneys were used by both cor-porations. The management of all three companies,Penntech, T. P. Property, and Kennebec. were sointertwined that the officers and directors of eachwould scarcely know when they were acting for23 The charge filed by the Machinists on April 11, 1977, charges thatKennebec refused to bargain collectively with respect to "wages, sever-ance pay, vacation pay, pension payments and sesting as well as othercontractual benefits." The issue which ¥was submitted to arbitration was"Failure of employer to pay its employees the wages, vacation pay. pen-sions, insurance and other entitlements due under the terms of the planand termination of employment of the affected employees."282 PENNTECH PAPERS, INC., ET AL.one corporation or the other. [439 F.Supp. at621.]24Nevertheless, the district court ruled that this integrationwas insufficient to supply an affirmative answer to thequestion: "Was Kennebec sufficiently integrated to satis-fy the traditional test for determining when corporate en-tities must be disregarded." On the same set of facts thecourt of appeals found no basis to consider Penntech andKennebec to be other than separate legal entities. Thus,the court of appeals failed to find that Penntech andKennebec constituted a single corporation. The conclu-sion follows that the court of appeals also ruled thatPenntech and Kennebec did not constitute a single em-ployer.The General Counsel in the instant case has raised thequestion (see discussion supra) whether RespondentsKennebec, Penntech, and T. P Property do constitute asingle employer. The answer to this question must be inthe affirmative in order for Penntech and T. P. Propertyto be found guilty of the unfair labor practices alleged.Thus, for the General Counsel to prevail against T. P.Property and Pennicch the ultimate finding must be thatKennebec and Penittech constitute a single employer.Since this claim was rejected on the same set of facts bythe court of appeals, consequently it follows that, if theBoard is bound by re¥ judicata or collateral cstoppel asclaimed by the Respondents, T. P. Property and Penn-tech must be dismissed frn,) this action.As pointed out by the Respondents a voluntary dis-missal with prejudice effected following the decision ofthe court of appeals "constitutes an adjudication of themerits as fully and completely as if the order had beenentered after trial." Hloward Jamison v. Miracle MileRambler. Inc., 536 F.2d 560, 564 (3d Cir. 1976). InLawlor et al., rading as Independent Poster Exchange v.National Screen Service Co'p.. et al., 349 U.S. 322, 327(1955), the Supreme Court said, "It is of course true thatthe ...judgment dismissing the previous suit 'with prej-udice' bars a later suit on the same cause of action." Fur-thermore, in the same case the Court comments on thedistinction between the doctrines of res judicata and col-lateral estoppel. Speaks the Court (id. at 326):Thus, under the doctrine of res judicata, a judgment"on the merits" in a prior suit involving the sameparties or their privies bars a second suit based onthe same cause of action. Under the doctrine of col-lateral estoppel, on the other hand, such a judgmentprecludes relitigation of issues actually litigated anddetermined in the prior suit, regardless of whether itwas based on the same cause of action as the secondsuit.It is the issue as to whether Penntech, T. P. Property,and Kennebec constitute a single employer which theRespondents maintained was litigated in the district courtcase and which the Charging Parties and the GeneralCounsel seek to relitigate here. That issue obviously waslitigated in the district court.24 The facts appear to meet the criteria for a single employer as setforth by the Supreme Court In Radio & lelevision Broadcast TechniciansLocal Lnion 1264 .Br,adoast Servire of Mobile, supra.The Respondents rely on N.L.R.B. v. Walter E.Heyman, d/b/a Stanwood Thriftmart, 541 F.2d 796 (9thCir. 1976). In this case the Board sought enforcement ofan order based on a finding that Thrifimart violated Sec-tion 8(a)(5) of the Act. The issue before the court of ap-peals was what effect the Board must give to a UnitedStates district court judgment which is antithetical to theBoard's subsequent determination regarding the validityof a collective-bargaining agreement. As stated by thecourt, "The continued existence of a contract previouslyrescinded by the court was a premise of the Board's find-ings." (Id. at 797.) The question posed by the court was"What consideration must the Board give the judgmentof rescission."25The court further commented:In finding unfair [labor] practices, the Board de-clared that a contract, lawful on its face, raises apresumption that the contracting Union was the ma-jority representative at the time the contract wasexecuted. [Id. at 798.]In establishing a duty on behalf of T. P. Property andPenntech to bargain in respect to the effects of the clos-ing of Kennehec mill the General Counsel must likewiserely for the presumption of majority status on the con-tract between Kennebec and the Unions for no otherproof of majority status was offered. The General Coun-sel alleges in his complaint: "Kennebec and the Unionsexecuted final collective bargaining agreements onMarch 1, 1976." The Respondents admitted that Kenne-bec and the Unions have been parties to successive col-lective-hargaining agreements since 1970, the most recentone having been executed on March 1, 1976. The Re-spondents do not admit that T. P. Property or Penntechis bound by the contractsObviously a finding of majority status must be estab-lished before the duty to bargain in respect to the effectsof closing Kennebec mill will attach. As in the Heymancase, supra, if there be no contract, the duty to bargaincannot be established. As to Kennebec there is no diffi-culty in charging it with the duty to bargain for Kenne-bec executed the contract. On the other hand Penntechand T. P. Property were not signatories to the contractand as found by the district court were discrete corpora-tions and not bound by the contract Thus, as in Heyman,there are no grounds for holding them to a duty to bar-gain with the Unions for a presumption of majority didnot obtain in the absence of a valid and subsisting con-tract binding them. As to Penntech and T. P. Property,there was no contract. Accordingly, if Heyman is ap-plied, T. P. Property and Penntech must be dismissedfrom this action.On the other side of the coin it has been held that cer-tain Agency action is binding on the courts. In UnitedStates v. Utah Construction & Mining Co., 384 U.S. 394,422 (1966). the Court said:2s The Board in Sierra Development Company dh/bha Club Cal- Neva,231 NLRB 22, 23, fn. 4 (1977), cited the issue as: "The issue was whateffect the district court's rescission of a contract has on the Board's find-ing a presumption of majority representation based on that contract."283 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen an administrative agency is acting in a judi-cial capacity and resolves disputed issues of factproperly before it which the parties have had anadequate opportunity to litigate, the courts have nothesitated to apply resjudicata to enforce repose.In Sylvester Tipler v. E. I. DuPont de Nemours and Co.,Inc., 443 F.2d 125, 128 (6th Cir. 1971), the court said, "Itis now accepted that both res judicata and collateral es-toppel can be applicable to decisions of administrativeagencies acting in judicial capacity."In Painters District Council No. 38, Brotherhood ofPainters, Decorators and Paperhangers of America, AFL-CIO v. Edgewood Contracting Company, 416 F.2d 1081,1084 (5th Cir. 1969), the court opined:The policy considerations which underlie resjudi-cata-finality to litigation, prevention of needlesslitigation, avoidance of unnecessary burdens of timeand expense-are as relevant to the administrativeprocess as to the judicial. Old Dutch Farms, Inc. v.Milk Drivers and Dairy Employees Local Union No.584, 281 F.Supp. 971, 974 (E.D.N.Y. 1968). Nor isthere any difference in the underlying principles be-cause the administrative decision is sought to begiven effect in a judicial proceeding.In this case, the court found that the National LaborRelations Board's determination that a local union wasguilty of secondary boycott was resjudicata on the ques-tion of liability in a subsequent damage suit broughtunder Section 303 of the Labor Management RelationsAct, as amended. Cf. United Brick & Clay Workers ofAmerica et al. v. Deena Artware, Inc., 198 F.2d 637 (6thCir. 1952).The foregoing cases, although they may point the di-rection, do not answer whether a determination by acourt of competent jurisdiction may constitute res judi-cata in a proceeding before the National Labor RelationsBoard. This is the question which is before me. AlthoughHeyman would seem to impose an affirmative answerand command the dismissal of Penntech and T.P. Prop-erty from these proceedings, I am bound by the Board'sruling in Walter E. Heyman d/b/a Stanwood Thriftmart,216 NLRB 852 (1975), since such case seems to be theapplicable law to which I must adhere. Insurance Agents'International Union, AFL-CIO (The Prudential InsuranceCompany of America), 119 NLRB 768, 772-773 (1957).". .. [No] inference can be drawn that the Board has ac-cepted an adverse court decision from the mere failure topetition for certiorari in the case." Novak Logging Com-pany, 119 NLRB 1573, 1575, 1576 (1958). Thus, the Re-spondents' arguments are misdirected to me and must beoverruled.vii. THE RESPONDENTS' CLAIM THAT SECTION 10(B)OF THE ACT BARS CHARGING PARTIES FROMSEEKING ANY REMEDY AGAINST PENNTECH AND T.P. PROPERTYThe Respondents contend that Section 10(b) of theAct is applicable because Penntech and T. P. Propertywere not named in or served with the amended chargeuntil November 7, 1977, 7 months after the alleged refus-al to bargain. This argument is without merit since it hasbeen found that Kennebec, T. P. Property, and Penntechconstitute a single employer. Key Coal Company, 240NLRB 1013 (1979); Royal Typewriter Company, etc. v.N.L.R.B., 533 F.2d 1030, 1041-44.CONCLUSIONS OF LAW1. The Respondents are engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, and itwill effectuate the purposes of the Act for jurisdiction tobe exercised here.2. The Respondents constitute a single employerwithin the meaning of the Act.3. The Unions are labor organizations within themeaning of Section 2(5) of the Act.4. (a) All boss machine tenders, machine tenders, backtenders, third hand, fourth hand, fifth hand and beaterengineers employed by Respondents at the Madison,Maine, location excluding guards and supervisors as de-fined in the Act, constitute a unit appropriate for pur-poses of collective bargaining within the meaning of Sec-tion 9(b) of the Act.(b) All head firemen and waste firemen and oilers em-ployed by the Respondents at the Madison, Maine, loca-tion excluding guards and supervisors as defined in theAct, constitute a unit appropriate for purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct.(c) All head machinists, millwright and electriciansand all journeymen machinists, millwright, piper, mason,blacksmith, painter, electrician welder, tinsmith, rollgrinder, knife grinder, bolt men and helpers employed bythe Respondents at their Madison, Maine, location ex-cluding guards and supervisors as defined in Section2(11) of the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.265. At all times material herein the labor organizationshave been and now are the exclusive representatives ofall employees in the aforesaid appropriate units for thepurpose of collective bargaining within the meaning ofSection 9(a) of the Act.6. By failing and refusing to bargain collectively ingood faith with the labor organizations in respect to theclosing of the Kennebec mill on March 29, 1977, and asto the effects of said closedown, the Respondents haveengaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) and (5) of the Act.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYIt having been found that the Respondents have en-gaged in certain unfair labor practices, it is recommend-ed that they cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of26 The Respondents have admitted that the foregoing units are appro-priate for the purpose of collective bargaining,284 PENNTECH PAPERS, INC., ET AL.the Act. The remedy pronounced by the Board in thecase of The Ohio Brake & Clutch Corporation, 244 NLRB35 (1979), is adopted as the appropriate remedy in thiscase.Accordingly, to effectuate the purposes of the Act, Iwill provide a bargaining order with a backpay require-ment designed to make whole the employees for lossessuffered as a result of the violation, in the manner estab-lished by the Board in F W. Woolworth Company, 90NLRB 289 (1950), with interest to be computed in themanner set forth in Florida Steel Corporation, 231 NLRB651 (1977).27 Thus, the Respondents shall pay their dis-placed employees backpay at the rate of their normalwages when last in the Respondents' employ from on orabout March 29, 1977, the date that the Respondentsclosed the Madison, Maine, facility and terminated theemployees until the occurrence of the earliest of the fol-lowing conditions: (1) the date that the Respondents bar-gain to agreement with the Unions on those subjects per-taining to the decision to close the Madison facility andthe effects of the closing on unit employees; (2) the par-ties reach a bona fide impasse in bargaining; (3) the fail-ure of the Unions to request bargaining within 5 days ofissuance of this Decision and Order or to commence ne-gotiations within 5 days of the Respondents' notice of27 See, generally, his Plumbing & Heaing Co., 138 NLRB 716 (1962).their desire to bargain with the Union; or (4) the subs-quent failure of the Unions to bargain in good faith.Additionally, the Charging Parties request a make-whole remedy which compensates employees for lossesinvolving severance pay, vacation pay, insurance benefitsand premiums, and pensions, all such losses resultingfrom the Respondents' failure and refusal to honor thelabor agreement. The uncontroverted evidence in thiscase establishes that the Respondents by refusing to abideby the terms of the labor agreement have altered itsterms in violation of Section 8(d) of the Act. It is wellestablished that "[a]n employer cannot alter mandatorycontractual terms during the effective period of theagreement without the consent of the union." Los Ange-les Marine Hardware Co. v. N.L.R.B., 602 F.2d 1302,1307 (9th Cir. 1979). Such a repudiation of the contractas here amounts to a violation of Sections 8(d), 8(a)(1),and 8(a)(5) of the Act. Ibid. Thus, it is recommendedthat the Respondents, as a part of the remedy herein, andbecause of their flagrant disregard of their employees'rights protected by the Act and their unwarranted refus-al to conform with the plain commands of the Act, berequired to comply with those provisions of the laboragreement which concern severance pay, vacation pay,insurance benefits and premiums, and pensions. See, also,The Nestle Company, Inc., 251 NLRB 1023 (1980).[Recommended Order omitted from publication.]285